 

Exhibit 10.2

FOURTH AMENDMENT, dated as of September 28, 2015 (this “Amendment”) to the
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of July 13, 2010 (as
heretofore amended, restated, supplemented and otherwise modified, the
“Agreement”), between SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.
(the “Company”), a Texas limited liability company and a wholly-owned Subsidiary
of Transmission and Distribution Company L.L.C., and the holders of the notes
party thereto (“Holders”).  Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings set forth in the Agreement (as amended
hereby) and the rules of interpretation set forth therein  shall apply to this
Amendment.

W I T N E S S E T H:

WHEREAS, the Company and the Holders are parties to the Agreement;

WHEREAS, the Company has requested that the Holders amend the Agreement, as more
fully described herein; and

WHEREAS, each Holder party hereto (such Holders constituting the Required
Holders) is willing to agree to such amendment, but only upon the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Agreement.  The Agreement is amended to read in its
entirety as set forth on Annex A hereto.

2. Conditions to Amendment Effective Date.  This Amendment shall become
effective upon the date the Holders shall have received counterparts of this
Amendment duly executed and delivered by the Company and the other Holders.

3. Representations and Warranties to the Holders.  In order to induce the
Holders to enter into this Amendment, the Company hereby represents and warrants
as follows:

 

(i)

The Company has the limited liability power and authority to execute and deliver
this Amendment and to carry out the terms and provisions of this Amendment and
the Agreement, as amended hereby, and has taken all necessary limited liability
company action to authorize the execution and delivery by the Company of this
Amendment and the performance under this Amendment and the Agreement, as amended
hereby.  The Company has duly executed and delivered this Amendment, and this
Amendment constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

(ii)

The execution and delivery by the Company of this Amendment and the performance
under this Amendment and the Agreement, as amended hereby, do not (i)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of the Company under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or limited partnership or limited liability company agreement,
or any other agreement or instrument to which the Company is bound or by which
the Company or any of its properties may be bound or affected, (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company, which in the case of any of the foregoing clauses (i) through
(iii), with respect to Material Project Documents, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(iii)

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution or
delivery by the Company of this Amendment or the performance under this
Amendment and the Agreement, as amended hereby.

 

(iv)

No Default or Event of Default has occurred and is continuing on the date hereof
after giving effect to the transactions contemplated herein.

 

--------------------------------------------------------------------------------

 

4. Continuing Effect of Financing Documents.  Except as expressly set forth
herein, this Amendment shall not constitute an amendment or waiver of any
provision of the Agreement and shall not be construed as an amendment, waiver or
consent to any further or future action on the part of the Company that would
require an amendment, waiver or consent of the Holders.  Except as expressly
amended hereby, the provisions of the Agreement are and shall remain in full
force and effect.  This Amendment shall be deemed a Financing Document for
purposes of the Agreement.

5. Fees.  In accordance with Section 15.1 of the Agreement, the Company shall
have paid the fees, charges and disbursements of the Holders’ special counsel in
connection with this Amendment.

6. Counterparts.  This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page to this Amendment by
facsimile or electronic transmission shall be as effective as the delivery of a
manually executed counterpart of this Amendment.

7. Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8. Integration.  This Amendment and the other Financing Documents represent the
agreement of the Company and the Holders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any Holder relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Financing Documents.

9. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signatures of Following Page]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their properly and duly authorized officers as of the
day and year first above written.

 

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

 

 

 

 

By:

/s/ Kristen Boyd

 

Name: 

Kristin Boyd

 

Title:

Vice President and Treasurer

Signature Page

Fourth Amendment (2010 Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

By:  

/s/ Wendy A. Carlson

 

 

Vice President

 

 

 

Signature Page

Fourth Amendment (2010 Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Annex A

Amended and Restated Note Purchase Agreement, as amended by the Fourth Amendment

[See attached.]

 

 

 

Annex A

Fourth Amendment (2010 Note Purchase Agreement)

--------------------------------------------------------------------------------

 

ANNEX A

 

Sharyland Distribution & Transmission Services, L.L.C.

$110,000,000

6.47% Senior Notes due September 30, 2030

 

Amended and Restated Note Purchase Agreement

 

Dated July 13, 2010,

as amended by:

First Amendment Dated As of June 9, 2011

Second Amendment Dated As of October 15, 2013

Third Amendment Dated As of December 10, 2014

and

Fourth Amendment Dated As Of September 28, 2015

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

Page

SECTION 1.

 

AUTHORIZATION OF NOTES

 

1

 

 

 

 

 

SECTION 2.

 

SALE AND PURCHASE OF NOTES

 

2

 

 

 

 

 

SECTION 3.

 

CLOSING

 

2

 

 

 

 

 

SECTION 4.

 

CONDITIONS TO CLOSING

 

2

 

 

 

 

 

Section 4.1

 

Representations and Warranties

 

2

 

 

 

 

 

Section 4.2

 

Performance; No Default

 

2

 

 

 

 

 

Section 4.3

 

Compliance Certificates

 

2

 

 

 

 

 

Section 4.4

 

Opinions of Counsel

 

2

 

 

 

 

 

Section 4.5

 

Purchase Permitted By Applicable Law, Etc

 

3

 

 

 

 

 

Section 4.6

 

Sale of Other Notes

 

3

 

 

 

 

 

Section 4.7

 

Payment of Special Counsel and Other Fees and Expenses

 

3

 

 

 

 

 

Section 4.8

 

Private Placement Number

 

3

 

 

 

 

 

Section 4.9

 

Changes in Structure

 

3

 

 

 

 

 

Section 4.10

 

Funding Instructions

 

3

 

 

 

 

 

Section 4.11

 

Proceedings and Documents

 

3

 

 

 

 

 

Section 4.12

 

Joinder Agreement, Etc

 

4

 

 

 

 

 

Section 4.13

 

UCC Searches; and Litigation Searches

 

4

 

 

 

 

 

Section 4.14

 

Insurance

 

4

 

 

 

 

 

Section 4.15

 

Financial Statements

 

4

 

 

 

 

 

Section 4.16

 

Consents and Approvals

 

4

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

5

 

 

 

 

 

Section 5.1

 

Organization; Power and Authority

 

5

 

 

 

 

 

Section 5.2

 

Authorization, Etc

 

5

 

 

 

 

 

Section 5.3

 

Disclosure

 

5

 

 

 

 

 

Section 5.4

 

Organization and Ownership of Interests

 

5

 

 

 

 

 

Section 5.5

 

Financial Statements; Material Liabilities

 

5

 

 

 

 

 

Section 5.6

 

Compliance with Laws, Other Instruments, Etc

 

6

 

 

 

 

 

Section 5.7

 

Governmental Authorizations, Etc

 

6

 

 

 

 

 

Section 5.8

 

Litigation; Observance of Agreements, Statutes and Orders

 

6

 

 

 

 

 

Section 5.9

 

Taxes

 

6

 

 

 

 

 

Section 5.10

 

Title to Property; Leases

 

6

 

 

 

 

 

Section 5.11

 

Insurance

 

6

 

 

 

 

 

Section 5.12

 

Licenses, Permits, Etc.; Material Project Documents

 

7

 

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

 

Page

Section  5.13

 

Compliance with ERISA

 

7

 

 

 

 

 

Section 5.14

 

Private Offering by the Company

 

7

 

 

 

 

 

Section 5.15

 

Use of Proceeds; Margin Regulations

 

7

 

 

 

 

 

Section 5.16

 

Existing Indebtedness; Future Liens

 

8

 

 

 

 

 

Section 5.17

 

Foreign Assets Control Regulations, Etc

 

8

 

 

 

 

 

Section 5.18

 

Status under Certain Statutes

 

8

 

 

 

 

 

Section 5.19

 

Environmental Matters

 

9

 

 

 

 

 

Section 5.20

 

Force Majeure Events; Employees

 

9

 

 

 

 

 

Section 5.21

 

Collateral

 

9

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

 

9

 

 

 

 

 

Section 6.1

 

Purchase for Investment

 

9

 

 

 

 

 

Section 6.2

 

Source of Funds

 

9

 

 

 

 

 

SECTION 7.

 

INFORMATION

 

10

 

 

 

 

 

Section 7.1

 

Financial and Business Information

 

10

 

 

 

 

 

Section 7.2

 

Officer’s Certificate

 

12

 

 

 

 

 

Section 7.3

 

[Intentionally Omitted]

 

12

 

 

 

 

 

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

 

12

 

 

 

 

 

Section 8.1

 

Amortization; Maturity

 

12

 

 

 

 

 

Section 8.2

 

Optional Prepayments with Yield-Maintenance Amount

 

12

 

 

 

 

 

Section 8.3

 

Allocation of Partial Prepayments

 

13

 

 

 

 

 

Section 8.4

 

Maturity; Surrender, Etc

 

13

 

 

 

 

 

Section 8.5

 

Purchase of Notes

 

13

 

 

 

 

 

Section 8.6

 

Yield-Maintenance Amount

 

13

 

 

 

 

 

SECTION 9.

 

AFFIRMATIVE COVENANTS

 

14

 

 

 

 

 

Section 9.1

 

Compliance with Law

 

14

 

 

 

 

 

Section 9.2

 

Insurance.

 

14

 

 

 

 

 

Section 9.3

 

Maintenance of Properties

 

14

 

 

 

 

 

Section 9.4

 

Payment of Taxes and Claims

 

15

 

 

 

 

 

Section 9.5

 

Existence, Etc.

 

15

 

 

 

 

 

Section 9.6

 

Books and Records; Inspection Rights

 

15

 

 

 

 

 

Section 9.7

 

Collateral; Further Assurances

 

15

 

 

 

 

 

Section 9.8

 

Material Project Documents.

 

16

 

 

 

 

 

Section 9.9

 

Financial Ratios

 

16

 

 

Annex A-ii

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

 

Page

SECTION 10.

 

NEGATIVE COVENANTS

 

16

 

 

 

 

 

Section 10.1

 

Transactions with Affiliates

 

17

 

 

 

 

 

Section 10.2

 

Merger, Consolidation, Etc

 

17

 

 

 

 

 

Section 10.3

 

Line of Business

 

17

 

 

 

 

 

Section 10.4

 

Terrorism Sanctions Regulations

 

17

 

 

 

 

 

Section 10.5

 

Liens

 

17

 

 

 

 

 

Section 10.6

 

Indebtedness

 

18

 

 

 

 

 

Section 10.7

 

Loans, Advances, Investments and Contingent Liabilities

 

19

 

 

 

 

 

Section 10.8

 

No Subsidiaries

 

19

 

 

 

 

 

Section 10.9

 

Restricted Payments

 

19

 

 

 

 

 

Section 10.10

 

Sale of Assets, Etc

 

19

 

 

 

 

 

Section 10.11

 

Sale or Discount of Receivables

 

20

 

 

 

 

 

Section 10.12

 

Amendments to Organizational Documents

 

20

 

 

 

 

 

Section 10.13

 

Sale and Lease-Back

 

21

 

 

 

 

 

Section 10.14

 

ERISA Compliance

 

21

 

 

 

 

 

Section 10.15

 

No Margin Stock

 

21

 

 

 

 

 

Section 10.16

 

Project Documents

 

21

 

 

 

 

 

Section 10.17

 

Regulation

 

21

 

 

 

 

 

Section 10.18

 

Swaps

 

22

 

 

 

 

 

Section 10.19

 

Additional Financial Covenants

 

22

 

 

 

 

 

SECTION 11.

 

EVENTS OF DEFAULT

 

22

 

 

 

 

 

SECTION 12.

 

REMEDIES ON DEFAULT, ETC

 

24

 

 

 

 

 

Section 12.1

 

Acceleration

 

24

 

 

 

 

 

Section 12.2

 

Other Remedies

 

25

 

 

 

 

 

Section 12.3

 

Rescission

 

25

 

 

 

 

 

Section 12.4

 

No Waivers or Election of Remedies, Expenses, Etc

 

25

 

 

 

 

 

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

25

 

 

 

 

 

Section 13.1

 

Registration of Notes

 

25

 

 

 

 

 

Section 13.2

 

Transfer and Exchange of Notes

 

25

 

 

 

 

 

Section 13.3

 

Replacement of Notes

 

26

 

 

 

 

 

SECTION 14.

 

PAYMENTS ON NOTES

 

26

 

 

 

 

 

Section 14.1

 

Place of Payment

 

26

 

 

 

 

 

Section 14.2

 

Home Office Payment

 

26

 

 

 

Annex A-iii

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

 

Page

SECTION 15.

 

EXPENSES, ETC

 

27

 

 

 

 

 

Section 15.1

 

Transaction Expenses

 

27

 

 

 

 

 

Section 15.2

 

Survival

 

27

 

 

 

 

 

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

27

 

 

 

 

 

SECTION 17.

 

AMENDMENT AND WAIVER

 

27

 

 

 

 

 

Section 17.1

 

Requirements

 

27

 

 

 

 

 

Section 17.2

 

Solicitation of Holders of Notes

 

27

 

 

 

 

 

Section 17.3

 

Binding Effect, etc

 

28

 

 

 

 

 

Section 17.4

 

Notes Held by Company, etc

 

28

 

 

 

 

 

SECTION 18.

 

NOTICES.

 

28

 

 

 

 

 

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

 

28

 

 

 

 

 

SECTION 20.

 

CONFIDENTIAL INFORMATION

 

29

 

 

 

 

 

SECTION 21.

 

SUBSTITUTION OF PURCHASER

 

29

 

 

 

 

 

SECTION 22.

 

MISCELLANEOUS

 

29

 

 

 

 

 

Section 22.1

 

Successors and Assigns

 

29

 

 

 

 

 

Section 22.2

 

Payments Due on Non-Business Days

 

30

 

 

 

 

 

Section 22.3

 

Accounting Terms

 

30

 

 

 

 

 

Section 22.4

 

Severability

 

30

 

 

 

 

 

Section 22.5

 

Construction, etc

 

30

 

 

 

 

 

Section 22.6

 

Counterparts

 

30

 

 

 

 

 

Section 22.7

 

Governing Law

 

30

 

 

 

 

 

Section 22.8

 

Jurisdiction and Process; Waiver of Jury Trial

 

30

 

 

 

 

 

Section 22.9

 

Transaction References

 

31

 

 

 

Annex A-iv

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule A

 

—

 

Information Relating to Purchasers

Schedule B

 

—

 

Defined Terms

Schedule 4.12(a)

 

—

 

Deeds of Trust

Schedule 5.3

 

—

 

Disclosure Materials

Schedule 5.4

 

—

 

Ownership of the Company, etc.; Officers

Schedule 5.5

 

—

 

Financial Statements

Schedule 5.7

 

—

 

Government Authorizations

Schedule 5.12(a)

 

—

 

Required Permits

Schedule 5.12(b)

 

—

 

Material Project Documents

Schedule 5.13

 

—

 

ERISA

Schedule 5.16

 

—

 

Indebtedness

Schedule 8.1

 

—

 

Principal Amortization Schedule

Schedule 9.2

 

—

 

Insurance

Schedule 10.1

 

—

 

Cap Rock Transaction

Schedule 10.20

 

—

 

Burdensome Agreements

Exhibit 1

 

—

 

Form of 6.47% Senior Secured Note due September 30, 2030

Exhibit 2

 

—

 

Form of Subordination Terms

Exhibit 3

 

—

 

Form of Subsidiary Guaranty

Security Documents

 

Exhibit S-1

 

—

 

Form of Amended and Restated Collateral Agency Agreement

Exhibit S-2

 

—

 

Form of Deed of Trust

Exhibit S-3A      

 

—

 

Form of Company Pledge Agreement

Exhibit S-3B

 

—

 

Form of TDC Pledge Agreement

Exhibit S-4

 

—

 

Form of Negative Pledge Agreement

 

 

 

Annex A-v

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

6.47% Senior Notes due September 30, 2030

July 13, 2010

To Each of the Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

Sharyland Distribution & Transmission Services, L.L.C., a Texas limited
liability company (the “Company”), agrees with each of the purchasers whose
names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”):

RECITALS

WHEREAS, Hunt Transmission Services, L.L.C. (“Hunt”) entered into an Agreement
and Plan of Merger, dated as of December 17, 2009 (the “Acquisition Agreement”),
pursuant to which HTS Acquisition Sub., Inc, a Delaware corporation and a wholly
owned indirect subsidiary of Hunt (“Merger Sub”) merged with and into Cap Rock
Holding Corporation (“Holding”), a Delaware corporation, which owns directly or
indirectly all of the capital stock of Cap Rock Energy Corporation, a Texas
corporation (the acquisition and the transactions related therein, the
“Merger”);

WHEREAS, in connection with the Merger, Merger Sub entered into that certain
Note Purchase Agreement, dated as of July 13, 2010 (the “Acquisition Date”),
among Merger Sub, as issuer, and the Purchasers, as purchasers thereunder, with
respect to the issuance of 6.47% Senior Notes due September 30, 2030, in the
aggregate principal amount of $110,000,000 (the “Initial NPA”);

WHEREAS, Holding as the survivor of the merger with Merger Sub, succeeded to and
assumed by operation of law all of the rights, duties, obligations and
liabilities of Merger Sub under the Initial NPA, and Holding has confirmed its
obligations under the Initial NPA pursuant to that certain Ratification
Agreement, dated the Acquisition Date, executed by Holding in favor of the
Purchasers;

WHEREAS, Cap Rock Energy Corporation, pursuant to and in accordance with the
Plan of Conversion, dated as of the Acquisition Date, was converted from a Texas
corporation to a Texas limited liability company, as so converted Cap Rock
Energy LLC (“CR Energy”);

WHEREAS, pursuant to the Assumption Agreement, dated as of the Acquisition Date,
between Holding and CR Energy, CR Energy, with the consent of the Collateral
Agent and the Purchasers, assumed all of the rights, duties, obligations and
liabilities of Holding under the Initial NPA;

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of the
Acquisition Date, between CR Energy and the Company, CR Energy was merged into
the Company with the Company being the surviving corporation and succeeding by
operation of law to the Initial NPA; and

WHEREAS, subject to and on the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Initial NPA in its entirety as set
forth herein, with the Initial NPA as so amended and restated being hereinafter
referred to as the “Agreement”;

NOW, THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto agree as follows:

SECTION 1.

AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $110,000,000 aggregate
principal amount of its 6.47% Senior Notes due September 30, 2030 (the “Notes”,
such term to include any such notes issued in substitution therefor pursuant to
Section 13).  The Notes shall be substantially in the form set out in Exhibit
1.  Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

Annex A-1

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

SECTION 2.

SALE AND PURCHASE OF NOTES. 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

SECTION 3.

CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen, 399 Park Avenue, New York, NY, at
11:00 a.m., New York time, at a closing (the “Closing”) on July 13, 2010, or on
such other Business Day thereafter on or prior to July 16, 2010 as may be agreed
upon by the Company and the Purchasers.  At the Closing the Company will deliver
to each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$1,000,000 as such Purchaser may request) dated the Closing Date and registered
in such Purchaser’s name (or in the name of its nominee), against delivery by
such Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number 4426868026 at Bank of
America, 901 Main Street, Dallas, TX 75202 ABA: 026009593 or to such other
account as established in a flow of funds memorandum that is agreed upon between
the Company and the Purchasers.  If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

SECTION 4.

CONDITIONS TO CLOSING

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to the satisfaction of
each Purchaser, prior to or at the Closing, of the following conditions:

Section 4.1 Representations and Warranties.  The representations and warranties
of the Company in this Agreement shall be correct when made and at the time of
the Closing.

Section 4.2 Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14) no Default or Event of Default
shall have occurred and be continuing and no “Default” or “Event of Default”
under the 2009 Note Agreement or the RBC Agreement shall have occurred and be
continuing.

Section 4.3 Compliance Certificates.

(a) Company’s Closing Certificates.  The Company shall have delivered to each
Purchaser an officer’s certificate, dated the Closing Date, certifying that (i)
the conditions specified in Sections 4.1 and 4.2 have been fulfilled, and (ii)
that each of the other conditions precedent to the occurrence of the Closing has
been satisfied.

(b) Company’s Authority Certificate.  The Company shall have delivered to each
Purchaser a certificate of its secretary, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings by the
Company relating to the authorization, execution and delivery of the Notes and
this Agreement and the other Transaction Documents to which it is a party.

Section 4.4 Opinions of Counsel.  Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a)(i) from Mayer Brown LLP, counsel for the Company, Sharyland, New Owner and
New Operator, covering such matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request, and (ii) from
Sutherland, Asbill & Brennan LLP, special counsel for the Company, Sharyland,
New Owner and New Operator, covering Federal and Texas regulatory matters (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers and the Secured Parties), and (b) from Bingham McCutchen LLP, in
connection with such transactions, in form and substance satisfactory to the
Purchasers and covering such other matters incident to such transactions as the
Purchasers may reasonably request.

Annex A-2

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Section 4.5 Purchase Permitted By Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

Section 4.6 Sale of Other Notes. Contemporaneously with the Closing, (a) the
Company shall sell to each Purchaser and each Purchaser shall purchase the Notes
to be purchased by it at the Closing as specified in Schedule A; (b) the
transactions contemplated by the RBC Agreement shall be consummated and (c) the
transactions contemplated by the TDC Note Agreement shall be consummated.

Section 4.7 Payment of Special Counsel and Other Fees and Expenses. Without
limiting the provisions of Section 15.1, the Company shall have paid on or
before the Closing:  (a) the fees, charges and disbursements of the Purchasers’
special counsel, Bingham McCutchen LLP and the Purchasers’ Texas counsel to the
extent reflected in a statement of such counsel rendered to the Company at least
one Business Day prior to the Closing and (b) all other fees, including to the
extent not paid pursuant to the Initial NPA a structuring fee in the amount of
$550,000 to Prudential (the “Structuring Fee”), and out-of-pocket costs and
expenses (including legal fees and expenses and consultant fees and expenses)
and other compensation contemplated hereby or by the other Financing Documents,
or pursuant to separate letter agreements, payable to the Purchasers.

Section 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9 Changes in Structure. The Cap Rock Transaction shall be consummated
prior to or contemporaneously with the Closing.  The Company shall not have
changed its jurisdiction of formation or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5, except in connection with the Cap Rock
Transaction.

Section 4.10 Funding Instructions. At least one Business Day prior to the date
of the Closing, each Purchaser shall have received written instructions signed
by a Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 including (i) the name and address of the transferee
bank, (ii) such transferee bank’s ABA number and (iii) the account name and
number into which the purchase price for the Notes is to be deposited.

Section 4.11 Proceedings and Documents. Each Purchaser shall have received the
following, each to be (i) dated the Closing Date unless otherwise indicated, and
(ii) in form and substance satisfactory to the Purchasers:

(a) The Notes to be purchased by the Purchasers;

(b) This Agreement and each other Financing Document, duly executed, authorized
and delivered by each party thereto;

(c) The certificates of formation of the Company, each Member, New Owner and New
Operator each certified as of a recent date by the Secretary of State of Texas
and by such Person’s secretary or other authorized officer;

(d) The organizational documents of each the Company, each Member, New Owner and
New Operator certified by such Person’s secretary or other authorized officer;

(e) With respect to each of the Company, Sharyland, New Owner and New Operator,
an incumbency certificate signed by the secretary and one other officer of such
Person, certifying as to the names, titles and true signatures of the officers
of such Person authorized to sign this Agreement, the Notes, the other Financing
Documents to which such Person is a party and other documents to be delivered
hereunder or thereunder;

(f) A certificate of the secretary of the Company, Sharyland, New Owner and New
Operator attaching resolutions of its management committee or other governing
body evidencing approval of the transactions contemplated by this Agreement and
the other Financing Documents to which such Person is a party and, with respect
to the Company, the issuance of the Notes, and in each case, the execution,
delivery and performance thereof, and authorizing certain officers to execute
and deliver the same, and certifying that such resolutions were duly and validly
adopted and have not since been amended, revoked or rescinded;

(g) Good standing certificates as to each of the Company, each Member, New Owner
and New Operator from all relevant jurisdictions;

Annex A-3

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(h) Evidence of the filing and acceptance of financing statements which name the
Company, as debtor, and the Collateral Agent, as secured party, in all
applicable offices, together with copies of such financing statements;

(i) A schedule of all Required Permits, together with copies thereof certified
by officers of the Company as being true, correct and complete, in full force
and effect and not subject to any appeal or further proceeding;

(j) Certified copies of the documents delivered in connection with the
consummation of the Cap Rock Transaction, including without limitation the
Public Utility Commission of Texas and FERC approvals issued in connection with
the Cap Rock Transaction;

(k) Copies of the documents delivered in connection with the consummation of the
transactions contemplated by the RBC Agreement and of the documents delivered in
connection with the consummation of the transactions contemplated by the TDC
Note Agreement; and

(l) Such additional documents or certificates with respect to such legal matters
or limited liability company, general partnership or other proceedings related
to the transactions contemplated hereby as may be reasonably requested by the
Purchasers.

Section 4.12 Joinder Agreement, Etc. The Obligations shall be secured by a
perfected first priority security interest (subject to Permitted Liens) in the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, and the Company will deliver or cause to be delivered to the Purchasers
and the Collateral Agent on the Closing Date a joinder agreement, substantially
in the form of Exhibit A attached to the Collateral Agency Agreement, duly
executed by the Company, the Collateral Agent and each Purchaser as a “Joining
Party” (the “2010 NPA Joinder Agreement”), and the following, each of which
shall be in full force and effect:

(a) The First Lien Deed of Trust, Security Agreement, Assignment of Rents and
Leases and Fixture Filings (Texas) by and from the Company, as grantor, to
Peter M. Oxman, as trustee, for the benefit of the Collateral Agent and the
Secured Parties, dated as of July 13, 2010, covering the real property listed on
Schedule 4.12(a) hereto;

(b) An Assignment of Membership Interests and Pledge Agreement in the form
attached hereto as Exhibit S-3A, duly executed by the Company, with respect to
its membership interests in New Owner, to the Collateral Agent for the benefit
of the Secured Parties (the “Pledge Agreement (Company)”), and an Assignment of
Membership Interests and Pledge Agreement in the form attached hereto as Exhibit
S-3B, duly executed by TDC, with respect to its membership interests in the
Company, to the Collateral Agent for the benefit of the Secured Parties (the
“Pledge Agreement (TDC)”, and together with the Pledge Agreement (Company), the
“Pledge Agreements”);

(c) A Negative Pledge Agreement in the form attached hereto as Exhibit S-4, duly
executed by New Owner to the Collateral Agent for the benefit of the Secured
Parties (the “Negative Pledge Agreement”);

(d) A joinder agreement, substantially in the form of Exhibit A attached to the
Collateral Agency Agreement, duly executed by RBC (the “RBC Joinder Agreement”);
and

(e) Such other documents, instruments and agreements any Purchaser may
reasonably request to grant to the Collateral Agent first priority (subject only
to Permitted Liens) perfected Liens on the Collateral.

Section 4.13 UCC Searches; and Litigation Searches. The Collateral Agent and the
Purchasers shall have received UCC and litigation searches of the Company, each
Member, New Owner and New Operator which searches shall (i) confirm that no
Liens other than Permitted Liens exist on the Collateral and that such Persons
are not subject to any litigation, and (ii) be otherwise in substance
satisfactory to the Collateral Agent and the Purchasers.

Section 4.14 Insurance. The Company shall have delivered to the Purchasers
evidence of insurance in effect that meets the requirements of Section 9.2, and
the Purchasers shall have received an insurance consultant’s report, which shall
be addressed to the Purchasers and shall be in form and substance satisfactory
to the Purchasers.

Section 4.15 Financial Statements. The Purchasers shall have received unaudited
financial statements of the Company and each Member for the calendar quarter
ended March 31, 2010.

Section 4.16 Consents and Approvals. All Required Permits and all governmental
and third party permits and regulatory and other approvals required to be in
effect in connection with the issuance of the Notes hereunder have been obtained
and are in effect, all applicable waiting periods have expired without any
materially adverse action being taken by any applicable authority, and copies of
the documentation thereof shall have been delivered to each Purchaser.

Annex A-4

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 

The Company represents and warrants to each Purchaser that:

Section 5.1 Organization; Power and Authority. Each of the Company, each Member,
New Owner and New Operator is a limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, and is duly qualified
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each of the Company,
each Member, New Owner and New Operator has the limited liability company or
limited partnership, as applicable, power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver this
Agreement and the other Transaction Documents to which it is a party and to
perform the provisions hereof and thereof.

Section 5.2 Authorization, Etc. This Agreement and the other Transaction
Documents have been duly authorized by all necessary limited liability company
or limited partnership, as applicable, action on the part of the Company, each
Member, New Owner and New Operator, and this Agreement and the other Transaction
Documents constitute, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Company, such Member,
New Owner or New Operator, as applicable, enforceable against such Person in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3 Disclosure. This Agreement, the other Transaction Documents and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company, a Member, New Owner or New Operator in connection with
the transactions contemplated hereby, and the financial statements listed in
Schedule 5.5 (this Agreement, and such documents, certificates or other writings
listed on Schedule 5.3 and such financial statements delivered to each Purchaser
and listed on Schedule 5.5 being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Company and Sharyland to be reasonable at the time made and on
the Closing Date, it being recognized by each Purchaser that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.  Except as disclosed in the Disclosure Documents, since
December 31, 2009, there has been no change in the financial condition,
operations, business, properties or prospects of the Company, a Member, New
Owner or New Operator except changes that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.  There is no fact
known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

Section 5.4 Organization and Ownership of Interests. Schedule 5.4 contains a
complete and correct list and description of (i) each of the Company’s, each
Member’s, New Owner’s and New Operator’s jurisdiction of its organization and
its ownership structure, (ii) the Company’s and each Member’s Subsidiaries, and
(iii) the Company’s, each Member’s, New Owner’s and New Operator’s senior
officers.  None of the Company, Sharyland, New Owner or New Operator has any
Subsidiaries as of the Closing Date except as shown on Schedule 5.4.

Section 5.5 Financial Statements; Material Liabilities. The Company and
Sharyland have delivered to each Purchaser copies of the financial statements
listed on Schedule 5.5.

(a) With respect to the consolidated financial statements of the Company and
Sharyland, all of such financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial positions of the Company and Sharyland, each as of the respective
dates specified in such Schedule and the results of their operations and cash
flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).  Neither the Company nor Sharyland
has any material liabilities that are not disclosed on such financial statements
or otherwise disclosed in the Disclosure Documents.

(b) With respect to the consolidated financial statements of Cap Rock Energy
Corporation, to the knowledge of the Company and Sharyland, all of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial positions of
Cap Rock Energy Corporation as of the date specified in Schedule 5.5 and the
results of its operations and cash flows, on a consolidated basis, for the
period so specified and have been prepared in accordance with

Annex A-5

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  To the knowledge of the Company and Sharyland,
Cap Rock Energy Corporation does not have any material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company, the Members, New Owner and New Operator
of this Agreement and the Notes and the other Transaction Documents to which
such Person is a party, do not and will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of such Person under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or limited
partnership or limited liability company agreement, or any other agreement or
instrument to which such Person is bound or by which such Person or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Person or (iii) violate any provision of any statute or other rule or regulation
of any Governmental Authority applicable to such Person, which in the case of
any of the foregoing clauses (i) through (iii), with respect to Material Project
Documents, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.7 Governmental Authorizations, Etc. Except as set forth on Schedule
5.7, no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company, either Member, New Owner or
New Operator of this Agreement or the Notes or any of the other Transaction
Documents to which it is a party.

Section 5.8 Litigation; Observance of Agreements, Statutes and Orders. (a) There
are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company, either
Member, New Owner or New Operator or any of their property in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) None of the Company, either Member, New Operator or New Owner is in default
under any term of any Material Project Document or any other agreement or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(c) To the knowledge of the Company, after due inquiry, no breach or default
under any of the Material Project Documents has occurred and is continuing.

Section 5.9 Taxes. Each of the Company, each Member, New Owner and New Operator
has filed all material tax returns that are required to have been filed (or
timely requests for extensions have been filed, have been granted and are not
expired) in any jurisdiction, and has paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which such Person has established adequate reserves in
accordance with GAAP.  The Company knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Company in
respect of Federal, state or other taxes for all fiscal periods are adequate.

Section 5.10 Title to Property; Leases. The Company has good and sufficient
title to the System and the Acquired System, New Owner has good and sufficient
title to the FERC Assets and the Company, Sharyland, New Owner and New Operator
have good and sufficient title to their properties that individually or in the
aggregate are material to them, free and clear of Liens (other than Permitted
Liens).  All leases that individually or in the aggregate are material to the
Company, Sharyland, New Owner or New Operator are valid and subsisting and are
in full force and effect in all material respects.

Section 5.11 Insurance. Sharyland and New Operator have all insurance coverage
required by Section 9.2.

Annex A-6

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Section 5.12 Licenses, Permits, Etc.; Material Project Documents. The Company,
Sharyland, New Owner and New Operator own or possess all governmental and third
party licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that are material to the ownership, leasing, operating and maintenance
of the System, including the Acquired System, and the FERC Assets, including the
Certificates of Convenience and Necessity (#30192, #30026, #30114 and #30191)
issued or transferred by the Public Utility Commission of Texas to Sharyland and
the New Operator (collectively, the “Required Permits”), without known conflict
with the rights of others.  All Required Permits are listed in Schedule
5.12(a).  The Material Project Documents listed on Schedule 5.12(b) constitute
and include all material contracts and agreements to which the Company,
Sharyland, New Owner or New Operator is a party.  Each Material Project Document
is in full force and effect, and constitutes the legal, valid and binding
obligation of each party thereto as of the date hereof.

Section 5.13 Compliance with ERISA. The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that could reasonably be
expected to result in a Material Adverse Effect.  The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meanings specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company is not material to it.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any non-exempt prohibited transaction under
section 406 of ERISA or in connection with which a tax could be imposed pursuant
to section 4975(c)(1)(A)-(D) of the Code.  The representation by the Company to
each Purchaser in the first sentence of this Section 5.13(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in Section
6.2 as to the sources of the funds used to pay the purchase price of the Notes
to be purchased by such Purchaser.

Section 5.14 Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than the Purchasers and
not more than five other Institutional Investors, each of which has been offered
the Notes at a private sale for investment.  Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.

Section 5.15 Use of Proceeds; Margin Regulations.  The Company has applied the
proceeds of the sale of the Notes to (i) pay the purchase price for the Cap Rock
Transaction and (ii) pay all fees, expenses and costs related to Closing,
including legal fees and the Structuring Fee.  No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in Regulation U.

Annex A-7

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Section 5.16 Existing Indebtedness; Future Liens.  (a) Schedule 5.16 sets forth
a complete and correct list of all outstanding Indebtedness of the Company, each
Member, New Owner and New Operator as of March 31, 2010 (including a description
of the obligors and obligees, principal amount outstanding and collateral
therefor, if any, and Guaranty thereof, if any).  Since March 31, 2010, there
has been no material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company, a Member,
New Owner or New Operator.  None of the Company, a Member, New Owner or New
Operator is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any of its Indebtedness and no event or
condition exists with respect to any of its Indebtedness that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

(b) The Company has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not otherwise permitted
by Section 10.5.

(c) The Company is not a party to, nor otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
other than the 2009 Note Agreement and the RBC Agreement.

Section 5.17 Foreign Assets Control Regulations, Etc.  (a) Neither the sale of
the Notes by the Company hereunder nor the use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(b) None of the Company, the Members, New Owner or New Operator: (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti‑Terrorism Order or (ii) engages in any dealings or transactions with any
such Person.  The Company, each Member, New Owner and New Operator is in
compliance, in all material respects, with the USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company and the Members.

Section 5.18 Status under Certain Statutes.  Prior to, and after consummation
of, the Cap Rock Transaction:

(a) Neither Member nor the Company is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or an “investment adviser” within the meaning
of the Investment Advisers Act of 1940, as amended.

(b) Neither the Company nor either Member is a “public utility” under the FPA
and the regulations of FERC thereunder.  The execution, delivery and performance
of the Company’s and Sharyland’s obligations under the Transaction Documents
requires no authorization of approval by, or notice to, and is not subject to
the jurisdiction of, FERC under the FPA.

(c) Sharyland and the holding company system of which it is a part have obtained
a waiver of the requirements of 18 C.F.R. 366.21, 366.22 and 366.23 (FERC Docket
No. PH06-59-000), but are subject to the FERC regulations relating to regulatory
access to books and records.  Sharyland and the holding company system of which
it is a part have filed a notice of holding company status under FERC Docket No.
HC06-1-000 and may be required to submit a revised notice of holding company
status and/or a revised request for the waiver described in the preceding
sentence as a result of the transactions contemplated in the Transaction
Documents or in Schedule 10.1.  Under FERC’s currently effective regulations,
the Company will be deemed not to be a “public-utility company” and as a result
TDC is not a “holding company” under PUHCA; as a result of the Cap Rock
Transactions, Sharyland will become a “holding company” under PUHCA.

(d) The Company is subject to regulation as an “electric utility” by the Public
Utility Commission of Texas.  The execution, delivery and performance of the
Company’s and Sharyland’s obligations under the Transaction Documents requires
no authorization or approval by, or notice to, the Public Utility Commission of
Texas or under the Public Utility Regulatory Act of Texas other than those that
have been obtained.

(e) Solely by virtue of the execution, delivery and performance of the
Transaction Documents, no Purchaser will become subject to any of the provisions
of the FPA, PUHCA (based on FERC’s currently effective definitions under PUHCA)
or the Public Utility Regulatory Act of Texas, or to regulation under any such
statute.

Annex A-8

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Section 5.19 Environmental Matters.  (a) The Company has no knowledge of any
claims nor has it received any notice of any claim, and no proceeding has been
instituted raising any claim against the Company, a Member, New Owner or New
Operator or any of their real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(b) The Company has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by the Company, either
Member, New Owner or New Operator or to other assets or its use, except, in each
case, such as could not reasonably be expected to result in a Material Adverse
Effect.

(c) None of the Company, a Member, New Owner or New Operator has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect; and

(d) All buildings on all real properties now owned, leased or operated by the
Company, a Member, New Owner or New Operator are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.20 Force Majeure Events; Employees.  None of the System, the Acquired
System, the FERC Assets nor any of the other assets of the Company, a Member,
New Owner and New Operator has suffered any Force Majeure Event that is
continuing.  Neither the Company nor New Owner has any employees.

Section 5.21 Collateral.  The Collateral, as described in the Security
Documents, constitutes all of the Company’s rights in the System Lease and the
System and all of its membership interests in New Owner and all of TDC’s
membership interests in the Company.  The security interests in the Collateral
granted to the Collateral Agent (for the benefit of the Secured Parties)
pursuant to the Financing Documents:  (a) constitute as to personal property
included in the Collateral and, with respect to subsequently acquired personal
property included in the Collateral, will constitute, a perfected security
interest and Lien under each applicable Uniform Commercial Code, and (b) are,
and, with respect to such subsequently acquired property, will be, as to
Collateral perfected under each applicable Uniform Commercial Code, superior and
prior to the rights of all third Persons now existing or hereafter arising
whether by way of mortgage, lien, security interests, encumbrance, assignment or
otherwise, except for Permitted Liens.  All action as is necessary has been
taken to establish and perfect the Collateral Agent’s rights in and to, and the
first lien priority of its Lien on, the Collateral, including any recording,
filing, registration, delivery to the Collateral Agent, giving of notice or
other similar action. The Security Documents and financing statements relating
thereto have been duly filed or recorded in each office and in each jurisdiction
where required in order to create and perfect the Lien and security interest
described above and the priority thereof.

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS.

Section 6.1 Purchase for Investment.  Each Purchaser severally represents that
it is an “Accredited Investor” as defined in Rule 501 of Regulation D under the
Securities Act.  Each Purchaser severally represents that it is purchasing the
Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s property shall at all times be within such Purchaser’s
control.  Each Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

Section 6.2 Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

Annex A-9

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied as of the last day of the most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10% if such Person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.

INFORMATION.

Section 7.1 Financial and Business Information.  The Company shall deliver, and
shall cause Sharyland to deliver, and shall use commercially reasonable efforts
to cause each other Qualified Lessee (other than any Consolidated Qualified
Lessee) to deliver, to each Holder of Notes (provided, that no default shall
arise under this Section 7.1 as a result of the failure by a Qualified Lessee
other than Sharyland to deliver financial statements and other documents in
accordance with the requirements of an applicable Lease and such Lease is
terminated in accordance with Section 9.14 hereunder):

(a) Quarterly Statements — within 45 days after the end of each quarterly fiscal
period in each calendar year of such Person and its Subsidiaries (excluding the
last quarterly fiscal period of each such calendar year), duplicate copies of

(i) balance sheets of such Person and its Subsidiaries on a consolidated basis
as at the end of such quarter, and

(ii) profit and loss statements and cash flows statements for such Person and
its Subsidiaries on a consolidated basis for such quarter and (in the case of
the second and third quarters) for the portion of the calendar year ending with
such quarter,

(iii) setting forth in each case in comparative form the figures for the
corresponding periods in the previous calendar year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer of such Person as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments;

Annex A-10

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(b) Annual Statements — within 90 days after the end of each calendar year of
the Company and each Qualified Lessee (other than a Consolidated Qualified
Lessee), as applicable, duplicate copies of

(i) balance sheets of such Person and its Subsidiaries on a consolidated basis
as at the end of such year; and

(ii) statements of income, profit and loss statements and cash flow statements
for such Person and its Subsidiaries on a consolidated basis for such year,

setting forth in each case in comparative form the figures for the previous
calendar year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of Ernst & Young LLP or another independent public
accounting firm of nationally recognized standing selected by the Company or
such Qualified Lessee (herein, the “Approved Accountant”), which opinion shall
state that such financial statements present fairly, in all material respects,
the financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of the Approved Accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, and

(B) a certificate of the Approved Accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default or an
Event of Default (or, in the case of a Qualified Lessee, any default or event of
default under the Lease under which such Qualified Lessee is a lessee), and, if
they are aware that any such condition or event then exists, specifying the
nature and period of the existence thereof (it being understood that the
Approved Accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default (or, in the case
of a Qualified Lessee, any default or event of default under the Lease under
which such Qualified Lessee is a lessee) unless the Approved Accountants should
have obtained knowledge thereof in making an audit in accordance with generally
accepted auditing standards or did not make such an audit);

(c) Other Reports — promptly upon their becoming available, and to the extent
not otherwise required to be delivered pursuant to another provision of this
Agreement, one copy of (i) each financial statement and budget and such other
reports and notices as a Holder may reasonably request sent by the Company or
any Qualified Lessee to its Subsidiaries, (ii) each report or filing (without
exhibits except as expressly requested by such Holder) other than regular and
periodic reports and filings made by the Company, any Subsidiary, or any
Qualified Lessee to any state or Federal regulatory body and (iii) each report
and filing made by the Company to its lenders;

(d) Notice of Default or Event of Default — promptly, and in any event within 5
Business Days after (i) a Responsible Officer of the Company becoming aware of
the existence of any Default or Event of Default or that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(i), a written notice
specifying the nature and period of existence thereof and what action the
Company or any Subsidiary is taking or proposes to take with respect thereto and
(ii) the Company receives a written notice of default under a System Lease from
the applicable Qualified Lessee, a copy of such notice of default or a written
notice specifying the nature and period of existence of such default and what
action the Company is taking or proposes to take with respect thereto;

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) Notices from Governmental Authority — promptly, and in any event within 5
Business Days of receipt (or knowledge thereof by a Responsible Officer of the
Company) of copies of any notice to the Company, any Subsidiary, or any
Qualified Lessee from any Federal or state Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(h) Other Notices — promptly, and in any event within 5 Business Days of receipt
(or knowledge by a Responsible Officer of the Company) thereof:

(i) any pending or threatened adversarial or contested proceeding of or before a
Governmental Authority relating to the System or the System Leases that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

Annex A-11

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(ii) any litigation or proceeding taken or threatened in writing against the
Company, any Subsidiary, or any Qualified Lessee, that, if successful, could
reasonably be expected to result in a Material Adverse Effect;

(i) Annual Operating Budgets —  As soon as available and in any event within 30
days after the close of each calendar year of the Company and each Qualified
Lessee (other than a Consolidated Qualified Lessee), as the case may be,, the
annual budget of the Company and its Subsidiaries and each Qualified Lessee, as
applicable.

(j) Information Required by Rule 144A — upon the request of such Holder (and
shall deliver to any qualified institutional buyer designated by such Holder),
such financial and other information as such Holder may reasonably determine to
be necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as the Company is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act (for the purpose of this Section 7.1(j),
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act); and

(k) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or relating to the ability of the Company to
perform its obligations hereunder and under the Notes as from time to time may
be reasonably requested by any such Holder of Notes.

Section 7.2 Officer’s Certificate.  Each set of financial statements delivered
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer of each Qualified Lessee (other than a
Consolidated Qualified Lessee) or the Company, as applicable, setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 9.9, 10.6 and 10.9 of this Agreement, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that no Default or an
Event of Default has occurred and is continuing (or in the case of any Qualified
Lessee, any default or event of default has occurred and is continuing under any
Leases to which it is a party, which default or event of default constitutes an
Event of Default pursuant to Section 11(f)) or, if any such condition or event
has occurred and is continuing (including, without limitation, any such event or
condition resulting from the failure of the Company to comply with any
Environmental Law), (or in the case of any Qualified Lessee, any default or
event of default has occurred and is continuing under any Leases to which it is
a party, which default or event of default constitutes an Event of Default
pursuant to Section 11(f)), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

Section 7.3 [Intentionally Omitted]

SECTION 8.

PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1 Amortization; Maturity.  On each Payment Date, the Company will
prepay the principal amounts set forth in the amortization schedule attached
hereto as Schedule 8.1 (the “Amortization Schedule”) (or such lesser principal
amount as shall then be outstanding) of the Notes at par and without payment of
the Yield-Maintenance Amount or any premium, provided that upon any partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of each
required prepayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Notes is reduced as a result of the
prepayment.  The entire unpaid principal balance of the Notes shall be due and
payable on the Maturity Date.

Section 8.2 Optional Prepayments with Yield-Maintenance Amount.  The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than $1,000,000
in the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Yield-Maintenance Amount determined for the prepayment date with respect
to such principal amount.  The Company will give each Holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment.  Each
such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such Holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated
Yield-Maintenance Amount due in connection with such prepayment

Annex A-12

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Company shall deliver to each Holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Yield-Maintenance
Amount as of the specified prepayment date.

Section 8.3 Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

Section 8.4 Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Yield-Maintenance Amount, if any.  From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Yield-Maintenance
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue.  Any Note paid or prepaid in full shall be surrendered to the Company
and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.

Section 8.5 Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to Section 13.2(b); provided that if an Affiliate which
does not Control and is not Controlled by the Company has so acquired any of the
outstanding Notes, such acquisition shall not constitute an Event of
Default.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment or prepayment of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

Section 8.6 Yield-Maintenance Amount.

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Yield-Maintenance Amount may in no event be less
than zero.  For the purposes of determining the Yield-Maintenance Amount, the
following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

Annex A-13

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

SECTION 9.

AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1 Compliance with Law.  Without limiting Section 10.4, the Company
will, and will cause its Subsidiaries to comply with all laws, ordinances or
governmental rules or regulations to which it is subject, including, without
limitation, ERISA, the USA Patriot Act and Environmental Laws, and will obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its businesses to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2 Insurance.

(a) Maintenance of Insurance.  The Company will maintain or cause to be
maintained and will cause its Subsidiaries to maintain, with financially sound
and reputable insurers, insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

(b) Evidence of Insurance:  Promptly upon request by a Holder or the Collateral
Agent, the Company shall furnish the Holders and the Collateral Agent with
approved certification of all required insurance.  Such certification shall be
executed by each insurer or by an authorized representative of each insurer
where it is not practical for such insurer to execute the certificate
itself.  Such certification shall identify underwriters, the type of insurance,
the insurance limits, and the policy term, and shall specifically list the
special provisions enumerated for such insurance required by this Section 9.2.
Upon request, the Company will promptly furnish the Holders and the Collateral
Agent with copies of all insurance certificates, binders, and cover notes or
other evidence of such insurance relating to the Collateral.

(c) No Duty of Purchaser to Verify:  No provision of this Section 9.2 or any
other provision of this Agreement, any other Financing Document or any Lease
shall impose on the Holders or the Collateral Agent any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by the
Company, nor shall the Holders or the Collateral Agent be responsible for any
representations or warranties made by or on behalf of the Company to any
insurance company or underwriter.

Section 9.3 Maintenance of Properties.  The Company will, and will cause its
Subsidiaries, Sharyland and Qualified Lessees that are Affiliates of the Company
to, and will use commercially reasonable efforts to cause the other Qualified
Lessees to, (a) maintain, preserve and protect in all material respects all of
its respective material properties (including any such properties comprising any
material portion of the System) and equipment necessary in the operation of its
respective business (taken as a whole) in good, working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof.

Annex A-14

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Section 9.4 Payment of Taxes and Claims.  The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that none of the Company or any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by such Person on a timely basis in good faith and in
appropriate proceedings, and such Person has established adequate reserves
therefor in accordance with GAAP on its books or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

Section 9.5 Existence, Etc..  Except as permitted under Section 10.2, the
Company will, and will cause each of its Subsidiaries, at all times preserve and
keep in full force and effect its respective limited liability company,
corporate or limited partnership existence and all rights and franchises of the
Company unless (other than with respect to the Company’s existence), in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such limited liability company, corporate or
limited partnership existence, right or franchise could not, individually or in
the aggregate, have a Material Adverse Effect.

Section 9.6 Books and Records; Inspection Rights.  The Company will, and will
cause each of its Subsidiaries and Sharyland to, and will use commercially
reasonable efforts to cause other Qualified Lessees to, maintain proper books of
record and account in conformity with GAAP and all applicable requirements of
any Governmental Authority having legal or regulatory jurisdiction over such
Person.  The Company will permit representatives and independent contractors of
the Holders of the Notes to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours no more
than once per calendar year, upon reasonable advance notice to the Company;
provided, however, that when an Event of Default has occurred and is continuing,
any Holder of the Notes (or any of its respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and as often as reasonably desired.

Section 9.7 Collateral; Further Assurances

(a) The Company shall take all actions necessary to insure that the Collateral
Agent, on behalf of the Secured Parties (or in the case of Real Property
Collateral, the Trustee named in the Deeds of Trust, for the benefit of the
Collateral Agent and the other Secured Parties), has and continues to have in
all relevant jurisdictions duly and validly created, attached and enforceable
Liens on the Collateral, including perfected first-priority Liens on Collateral
constituting UCC Collateral or Real Property Collateral, in each case, to the
extent required under the Security Documents (including, in accordance with
clauses (c) and (d) of this Section 9.7, after-acquired Collateral), subject to
no Liens other than Permitted Liens.  The Company shall cause the Obligations to
constitute direct senior secured obligations of the Company and to be senior in
right of payment and to rank senior in right of security (other than Permitted
Liens) with respect to Collateral granted in the Security Documents to all other
Indebtedness of the Company (other than Permitted Secured Indebtedness, with
which it shall be pari passu in accordance with the terms of the Collateral
Agency Agreement).

(b) Upon completion of each New Project of a Project Finance Subsidiary, the
Company may cause any such Project Finance Subsidiary to Transfer the New
Project to the Company and upon such Transfer, the Company shall take all
actions necessary to insure that (w) the New Project becomes a part of the
Collateral to the extent required under the Security Documents and Section
9.7(c), subject to the first priority Lien of the Security Documents (subject to
no Liens other than Permitted Liens and rights of holders of Permitted Secured
Indebtedness in accordance with the Collateral Agency Agreement), (x) no Default
or Event of Default occurs as a result of such Transfer, (y) the Indebtedness of
the Project Finance Subsidiary is either repaid in full at the time of the
Transfer or becomes Permitted Secured Indebtedness in accordance with the
Collateral Agency Agreement, and (z) the Project Finance Subsidiary is
liquidated or merged with and into the Company.

(c) If, after the Third Amendment Date, the Company acquires any Real Property
Collateral, the Company shall forthwith (and in any event, within five Business
Days of such acquisition or such longer period of time as reasonably agreed by
the Required Holders) deliver to the Collateral Agent a fully executed mortgage
or deed of trust over the Company’s interests in such Real Property Collateral,
in form and substance satisfactory to the Required Holders and the Collateral
Agent, together with such surveys, environmental reports and other documents and
certificates with respect to such real estate as may be reasonably required by
the Required Holders.  The Company further agrees to take all other actions
necessary to create in favor of the Trustee named therein for the benefit of the
Collateral Agent and the other Secured Parties a valid and enforceable first
priority Lien on the Company’s interests in such Real Property Collateral, free
and clear of all Liens except for Permitted Liens and rights of holders of
Permitted Secured Indebtedness in compliance with the Collateral Agency
Agreement.

Annex A-15

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(d) If, after the Third Amendment Date, the Company acquires or creates any new
Subsidiary (other than any Subsidiary of the Company that is not organized under
the laws of the United States, any state thereof or the District of Columbia,
any Project Finance Subsidiary and any other Subsidiary that is prohibited from
providing a Guaranty of the Obligations by any Requirement of Law), the Company
shall or cause such Subsidiary forthwith (and in any event, within 30 days of
such creation or acquisition (or such longer time as the Required Holders may
agree):

(i) execute and deliver to the Collateral Agent a Subsidiary Guaranty;

(ii) to deliver to the Collateral Agent a certificate of such Subsidiary,
substantially consistent with those delivered on the Closing Date pursuant to
Section 4.03(b), with appropriate insertions and attachments;

(iii) to take such actions reasonably necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties  (or, in the case of
Real Property Collateral, the Trustee named in the Deeds of Trust, for the
benefit of the Collateral Agent and the other Secured Parties) a perfected and
enforceable first-priority Lien in the Collateral described in the Security
Documents with respect to such new Subsidiary, subject to no Liens other than
Permitted Liens and rights of holders of Permitted Secured Indebtedness in
compliance with the Collateral Agency Agreement; and

(iv) if reasonably requested by the Collateral Agent, to deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance reasonably satisfactory to the
Collateral Agent.

Section 9.8 Material Project Documents.

(a) The Company shall at all times (i) perform and observe all of the covenants
under the Material Project Documents to which it is a party and take reasonable
actions to enforce all of its rights thereunder, other than to the extent the
same could not reasonably be expected to have a Material Adverse Effect, (ii)
subject to the provisions of clause (b) of this Section 9.8, maintain the System
Leases (other than Leases constituting System Leases only pursuant to clause (5)
of the definition thereof) in full force and effect, and (iii) maintain the
Leases (other than the System Leases referred to in the foregoing clause (ii) of
this Section 9.8(a)) to which it or any of its Subsidiaries is a party in full
force and effect, except to the extent the same could not reasonably be expected
to have a Material Adverse Effect.

(b) If the term of a Lease with the Company or one of its Subsidiaries expires
and the Qualified Lessee under such Lease has either ceased operating the
related assets or has ceased paying rent as required under the applicable Lease,
the Company shall, or shall cause a Subsidiary, as applicable, to enter into a
supplement or a new Lease with respect to the related leasehold assets with a
Qualified Lessee that provides for rent that, when combined with all other
expected revenue, will, in the reasonable judgment of the Company, as of the
commencement date of such supplement or new Lease, generate sufficient revenue
to satisfy the requirements of Section 9.9 and will not otherwise result in a
materially worse position for the Company as compared to the terms of the
applicable expired Lease.  Each such new Lease shall have a term of at least
five years.  Notwithstanding the foregoing, if (i) such expired Lease relates to
transmission and/or distribution assets that are not generating significant
revenue, (ii) the failure to renew such Lease would not constitute a Material
Adverse Effect and (iii) the Company reasonably believes it will generate
sufficient revenue and hold sufficient assets (without giving effect to the
leasehold assets with respect to such Lease) to satisfy the requirements of
Section 9.9, then this Section 9.8(b) will not require a supplement or new lease
with respect to such leasehold assets.

Section 9.9 Financial Ratios

(a) The Company shall at all times maintain, on a consolidated basis, a Total
Debt to Capitalization Ratio of not more than 0.65 to 1.00.

(b) The Company shall maintain, for each period of four consecutive fiscal
quarters, a Debt Service Coverage Ratio of at least 1.40 to 1.00; provided that
for purposes of this Section 9.9(b), the Debt Service Coverage Ratio shall be
deemed to be 1.40 to 1.00 for the three calendar quarters ending December 31,
2009, March 31, 2010 and June 30, 2010.

SECTION 10.

NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1 Transactions with Affiliates.  The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate other than (i) transactions with Project Finance Subsidiaries, as
permitted by Section 9.7(b)(ii) and other transactions between or among the
Company and one or more Subsidiaries, or any subset thereof, to the extent
permitted under Sections 10.2, 10.6, 10.7, 10.10 and 10.14, (ii) Leases with
Qualified Lessees and transactions relating thereto, (iii) any Qualified Lessee
Affiliate Loan and any Indebtedness permitted under Section 10.6(d)(ii), (iv)
payment of customary fees and reasonable out of pocket costs to, and indemnities
for the benefit of, directors, officers and employees of the

Annex A-16

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Company and its Subsidiaries in the ordinary course of business, (v) Investments
permitted pursuant to Section 10.7, (vi) transactions entered into in connection
with the Cross Valley Project on or prior to the Cross Valley Project Transfer
and the Golden Spread Project on or prior to the Golden Spread Project Transfer,
(vii) ROFO Transfers, and (viii) upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtained in a
comparable arms-length transaction with a Person not an Affiliate; provided that
any transaction will be deemed to meet the requirements of this clause (viii)
if, (x) prior to a Qualifying IPO, such transaction is on terms approved by the
holders of a majority of the Capital Stock of InfraREIT held by Persons who do
not have a separate material interest in such transaction other than by virtue
of their ownership of such Capital Stock, or by a majority of the directors
nominated by such Persons, and (y) upon the completion of a Qualifying IPO and
thereafter, such transaction is on terms approved by a majority of the board of
directors (or comparable governing body) of InfraREIT or an Affiliate thereof
who are “independent”(as such term is defined pursuant to the rules of the
primary exchange on which the Capital Stock is listed for trading), or a
majority of the “independent” members of a committee of any such board of
directors (or comparable governing body).

Section 10.2 Merger, Consolidation, Etc..  The Company will not nor will it
cause or permit any of its Subsidiaries to consolidate with or merge with any
other Person or Transfer all or substantially all of its assets in a single
transaction or series of transactions to any Person, except (i) pursuant to the
System Leases or any other Lease, (ii) as permitted pursuant to Section 9.7(b),
(iii) that so long as both before and after giving effect to such merger or
consolidation or Transfer of all or substantially all of its assets to another
Person no Default or Event of Default exists, the Company or any Subsidiary may
merge or consolidate with another Person, and the Company or any Subsidiary may
Transfer all or substantially all of its assets to another Person, so long as,
after giving effect to such merger or consolidation, or such Transfer of all or
substantially all of its assets, (A) with respect to any merger or consolidation
to which the Company is a party, the Company shall be the surviving entity, (B)
with respect to any merger or consolidation to which a Subsidiary is a party but
the Company is not, a Subsidiary (other than a Project Finance Subsidiary) shall
be the surviving entity and (C) with respect to any Transfer of all or
substantially all of its assets by the Company or a Subsidiary, the Company or
another Subsidiary (other than a Project Finance Subsidiary) shall be the
transferee or lessee of such assets (except to the extent permitted by clauses
(i) and (ii) of this Section 10.2, or (iv) the FERC Merger.

Section 10.3 Line of Business.  The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries taken as a whole, would then
be engaged would be substantially changed from the transmission and distribution
of electric power and the provision of ancillary services.

Section 10.4 Terrorism Sanctions Regulations.  The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any applicable United States (federal or state)
anti-terrorism law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c)  to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

Section 10.5 Liens.  The Company will not, nor will it cause or permit any
Subsidiary to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to the Collateral or any other property of the Company or such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
or on any other asset now owned or hereafter acquired by the Company or such
Subsidiary, except (each, a “Permitted Lien”):

(a) solely in the case of the Note Parties, Liens created or permitted by the
Financing Documents on the assets of the Note Parties; and

(b) (i) solely in the case of a Project Finance Subsidiary, Liens on assets
owned by that Project Finance Subsidiary, (ii) Liens on the Capital Stock in
that Project Finance Subsidiary, in each case to secure its Non-Recourse Debt
and (iii) Liens in respect of Guaranties permitted under Section 10.6(c)(iii);

(c) Liens created or permitted pursuant to the terms of the Security Documents,
including Cash Collateral (as defined in the Collateral Agency Agreement);

(d) Liens for Taxes which are not yet due and payable or the payment of which is
not at the time required by Section 9.4;

(e) any attachment or judgment Lien, unless such attachment or judgment Lien
constitutes an Event of Default under Section 11(l) hereof;

Annex A-17

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(f) Liens of a lessor of equipment to the Company or any Subsidiary on such
lessor’s leased equipment (but excluding equipment leased pursuant to a Capital
Lease), including any of the foregoing which is evidenced by a protective UCC
filing;

(g) Mechanics’, warehousemen’s, carriers’, workers’, repairers’, landlords’, and
other similar liens arising or incurred in the ordinary course of business and
(i) which do not in the aggregate materially detract from the value of property
or assets subject to such Liens or materially impair the continued use thereof
in the operation of the business or (ii) which are being contested in good faith
by appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Liens, or other
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, trade contracts, leases, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money);

(h) zoning, entitlement, restriction, and other land use and environmental
regulations by Governmental Authorities and encroachments, easements, rights of
way, covenants, restrictions or agreements which do not materially interfere
with the continued use of any asset as currently used in the conduct of the
business;

(i) any encumbrances set forth in any franchise or governing ordinance under
which any portion of the business is conducted which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

(j) all rights of condemnation, eminent domain, or other similar right of any
Person;

(k) any interest of title of a lessor under leases; and

(l) Liens securing Permitted Secured Indebtedness on a pari passu basis with the
Obligations in accordance with the terms of the Collateral Agency Agreement.

Notwithstanding the foregoing, the Company shall not, and shall not permit any
Subsidiary, to grant any Liens securing Indebtedness for borrowed money (other
than Non-Recourse Debt incurred by a Project Finance Subsidiary) unless such
Indebtedness for borrowed money is secured by Liens securing Permitted Secured
Indebtedness on a pari passu basis with the Obligations in accordance with the
terms of the Collateral Agency Agreement.

Section 10.6 Indebtedness.  The Company will not, and will not cause or permit
any Subsidiary or Sharyland to incur any Indebtedness, and will use commercially
reasonable efforts not to permit any Qualified Lessee or Subsidiaries of
Specified Qualified Lessees to incur Indebtedness for borrowed money, in each
case except the following Indebtedness, which may be incurred subject to the
requirements of the last paragraph of this section:

(a) Indebtedness evidenced by the Financing Documents;

(b) Indebtedness of the Company (i) that is not related to, and does not
support, Non-Recourse Debt of a Project Finance Subsidiary and (ii) if incurred,
would not result in a breach of Section 9.9; provided that if the Indebtedness
is proposed to be secured by any of the Collateral, then at least five Business
Days (or such shorter period reasonably agreed by the Required Holders) prior to
the incurrence of such Indebtedness, the Company shall (x) notify the Holders of
its intent to incur such Indebtedness, which notice shall set forth in
reasonable detail (A) the amount and proposed economic terms of such
Indebtedness, (B) by type of lender or purchaser and (C) the proposed collateral
for such Indebtedness (which proposed collateral may include any or all of the
Collateral) and (y) deliver to the Collateral Agent and the other Secured
Parties an executed joinder agreement substantially in the form of Exhibit A to
the Collateral Agency Agreement pursuant to which all the proposed holders of
such Indebtedness have become party to the Collateral Agency Agreement;

(c) (i) Non-Recourse Debt incurred by a Project Finance Subsidiary of the
Company (including Non-Recourse Debt incurred by such Project Finance Subsidiary
prior to being acquired by the Company or a Subsidiary) to fund a New Project,
(ii) any Indebtedness in the form of a pledge of Capital Stock in a Project
Finance Subsidiary as security for Non-Recourse Debt of such Project Finance
Subsidiary and (iii) Indebtedness in the form of Guaranties by the Company or
any Subsidiary of Indebtedness of any Project Finance Subsidiary, the aggregate
amount of which Guaranties shall not exceed $25,000,000 outstanding at any given
time;

Annex A-18

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(d) Indebtedness of any such Qualified Lessee (i) in an aggregate principal
amount for such Qualified Lessee of up to the greater of (A) $5,000,000 and (B)
an amount equal to 1% of the sum of, without duplication, (x) the total amount
of the Consolidated Net Plant of such Qualified Lessee, plus (y) the total
amount of the Consolidated Net Plant of any guarantor(s) of such Qualified
Lessee’s obligations under the applicable Leases, plus (z) the total amount of
Leased Consolidated Net Plant, in each case on a senior secured basis and (ii)
in an aggregate principal amount for such Qualified Lessee of up to the greater
of (A) $10,000,000 and (B) an amount equal to 1.5% of the sum of, without
duplication, (x) the total amount of the Consolidated Net Plant of such
Qualified Lessee, plus (y) the total amount of the Consolidated Net Plant of any
guarantor(s) of such Qualified Lessee’s obligations under the applicable Leases,
plus (z) the total amount of Leased Consolidated Net Plant, in each case on an
unsecured subordinated basis on terms substantially similar to the terms set
forth on Exhibit 2, to the extent allowed under the Leases to which such
Qualified Lessee is a party as a lessee or tenant thereunder; provided, that for
purposes of this clause (d), all Consolidated Qualified Lessees will be treated
as one Qualified Lessee;

(e) Indebtedness of the Company to any of its Subsidiaries, which by its terms
is expressly subordinated to the Obligations, and Indebtedness of any Subsidiary
to the Company or any other Subsidiary of the Company not to exceed $5,000,000
at any one time outstanding and in each case to have a maturity date of less
than one year;

(f) any Qualified Lessee Affiliate Loan and other Indebtedness of Qualified
Lessees otherwise acceptable to the Required Holders; and

(g) Indebtedness of Subsidiaries of Specified Qualified Lessees incurred in an
aggregate principal amount for each such Specified Qualified Lessee of up to the
product of (x) such Specified Qualified Lessee’s Consolidated Net Plant (derived
from its most recently prepared consolidated balance sheet, prepared in
accordance with GAAP but adjusted to reverse the effects of failed
sale-leaseback accounting in a manner reasonably determined by such Specified
Qualified Lessee in good faith) multiplied by (y) the lesser of (A) the sum of
such Specified Qualified Lessee’s then-current PUCT-regulated debt-to-equity
ratio (expressed as a percentage) and 5% or (B) 65%; provided that such
Indebtedness must be Non-Recourse Debt to such Specified Qualified Lessee.

Indebtedness of the Company and its Subsidiaries may be incurred under this
Section 10.6 only if no Default or Event of Default is, or as a result of such
incurrence would be, existing.

Section 10.7 Loans, Advances, Investments and Contingent Liabilities.  The
Company will not make or permit to remain outstanding any loan or advance to, or
extend credit other than credit extended in the ordinary course of business to
any Person, or own, purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person
(collectively, “Investments”), or commit to do any of the foregoing, except (a)
Permitted Investments, (b) ownership, purchase and acquisition of equity
interests in and capital contributions to Project Finance Subsidiaries of the
Company and Wholly-Owned Subsidiaries, (c) loans, advances and extensions of
credit (i) to Subsidiary Guarantors and other Wholly-Owned Subsidiaries (other
than Project Finance Subsidiaries) not required to provide a Guaranty pursuant
to Section 9.7(d) and (ii) to Project Finance Subsidiaries in the form of
Guaranties by the Company or any Subsidiary of Indebtedness of any Project
Finance Subsidiary, the aggregate amount of which Guaranties shall not exceed
$25,000,000 outstanding at any given time, (d) any Qualified Lessee Affiliate
Loan or (e) Investments made in connection with the Cross Valley Project and the
Golden Spread Project prior to the Cross Valley Project Transfer and the Golden
Spread Project Transfer and (f) the ROFO Transfers.

Section 10.8 No Subsidiaries.  The Company shall have no subsidiaries other than
Project Finance Subsidiaries and Wholly-Owned Subsidiaries.

Section 10.9 Restricted Payments.  The Company will not, directly or indirectly,
make or declare any Distribution unless there does not exist and, after giving
effect to the proposed Distribution, there will not exist, a Default or an Event
of Default.  The Company shall deliver to the Holders and the Collateral Agent
before a Distribution is made a certificate of a Responsible Officer of the
Company stating that the foregoing condition has been satisfied and, if
requested, providing supporting data and calculations.

Section 10.10 Sale of Assets, Etc..  The Company will not, nor will it cause or
permit any Subsidiary, to Transfer, or agree or otherwise commit to Transfer,
any of its assets with a fair market value of greater than $15,000,000, in the
aggregate during the term of this Agreement (“Asset Sale”) except:

(a) the Company or a Subsidiary shall lease the System or other transmission and
distribution assets and related assets pursuant to a Lease to which the Company
or a Subsidiary thereof is a party;

Annex A-19

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(b) (i) each Project Finance Subsidiary of the Company may Transfer its assets
to the Company or its Wholly-Owned Subsidiaries in accordance with Section
9.7(b); and (ii) the Company may Transfer, or suffer the Transfer of, its
ownership interests in a Project Finance Subsidiary and such Project Finance
Subsidiary may Transfer, or suffer the Transfer of its assets, in each case in
connection with and pursuant to the exercise of remedies under the documentation
governing Non-Recourse Debt incurred by such Project Finance Subsidiary;

(c) Asset Sales (i) among the Company and the Subsidiary Guarantors (or a subset
thereof), (ii) among Subsidiaries that are not Subsidiary Guarantors and (iii)
from Subsidiaries to the Company or a Subsidiary Guarantor;

(d) in connection with an acquisition that is not prohibited under this
Agreement, (i) Asset Sales of operating assets and related assets to a Qualified
Lessee and (ii) Asset Sales of property acquired after the Third Amendment Date
that are not electric transmission or distribution assets, in each case (x)
which are, in the aggregate, not material in relation to the assets acquired and
(y) upon fair and reasonable terms no less favorable to such Person than would
be obtained in a comparable arms-length transaction with a Person not an
Affiliate;

(e) Permitted Liens;

(f) Investments permitted by Section 10.7, transactions permitted by Section
10.2 and Distributions permitted by Section 10.9;

(g) Asset Sales made in connection with the Cross Valley Project Transfer and
the Golden Spread Project Transfer;

(h) Asset Sales consisting of goods and inventory from the Company or any
Subsidiary to a Qualified Lessee at cost or on such other terms as may be
approved by a majority of the board of directors (or comparable governing body)
of InfraREIT or an Affiliate thereof who are “independent” (as such term is
defined pursuant to the rules of the primary exchange on which the Capital Stock
of InfraREIT or such Affiliate is listed for trading), or a majority of the
“independent” members of a committee of any such board of directors (or
comparable governing body);

(i) ROFO Transfers; and

(j) Asset Sales of assets that are obsolete or no longer used or useful in such
Person’s business.

Section 10.11 Sale or Discount of Receivables.  The Company will not nor will it
cause or permit any Subsidiary to sell with recourse, or discount or otherwise
sell for less than the face value thereof, any of its notes or accounts
receivable.

Section 10.12 Amendments to Organizational Documents.  The Company will not nor
will it cause or permit any of its Subsidiaries to, and shall use commercially
reasonable efforts not to permit, any Qualified Lessee or any of its
Subsidiaries to, amend, supplement, terminate, replace or waive any provision of
its operating agreement or other organization documents after the Third
Amendment Date.  Notwithstanding this Section 10.2, the Company, its
Subsidiaries, any Qualified Lessee and its Subsidiaries may, without the consent
of the Holders, amend their respective operating agreement or similar
organizational documents as may be required to facilitate or implement any of
the following:

(a) to reflect (i) the contribution of any new capital or additional capital by
new or existing members or partners of such Person, (ii) the addition of new
members or partners of such Person, or (iii) any adjustment, termination,
reduction or redemption of equity interests of its members, partners or other
holders of equity interests or the issuance of additional equity interests in
such Person; provided, that after giving effect to any such changes, no Event of
Default would exist under Sections 10.8, or 12(n);

(b) to reflect a change that does not adversely affect any Holders in any
material respect, or to cure any ambiguity, or correct or supplement any
provision, not inconsistent with law or with the provisions of this Agreement;

(c) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(d) to take actions to avoid any material adverse consequences to such Person as
a result of any change in law or interpretation of law applicable to Persons
subject to regulation by the PUCT and FERC; and

(e) to effect the dissolution, liquidation, merger or consolidation of any
Person that is not otherwise prohibited under this Agreement.

The Company will provide prompt notice to the Holders upon taking any such
action under the foregoing sentence of this Section 10.12.

Annex A-20

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Section 10.13 Sale and Lease-Back.  Except for the System Leases, the CREZ Lease
and any other Lease, the Company will not, nor will it cause or permit any
Subsidiary to, enter into any arrangement providing for the leasing by the
Company or any Subsidiary of real or personal property which has been or is to
be Transferred by the Company or such Subsidiary to a lender or investor or to
any Person to whom funds have been or are to be advanced by such lender or
investor on the security of such property or rental obligations of the Company
or any Subsidiary.

Section 10.14 ERISA Compliance

(a) Relationship of Vested Benefits to Plan Assets.  The Company will not as of
the last day of any calendar year permit any Plan to be “at risk” within the
meaning of Section 303 of ERISA to the extent such action could reasonably be
expected to result in a Material Adverse Effect.  The Company and its ERISA
Affiliates will not incur withdrawal liabilities (and will not become subject to
contingent withdrawal liabilities) under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

(b) Valuations.  For the purposes of clause (a) above, all assumptions and
methods used to determine the actuarial valuation of vested and unvested
employee benefits under any Plan at any time maintained by the Company and the
present value of assets of any such Plan shall be reasonably consistent with
those determinations made for purposes of Section 5.13.

(c) Prohibited Actions.  The Company will not, nor, as applicable, will any Plan
at any time maintained by the Company:

(i) engage in any action that could reasonably be expected to cause the
execution and delivery of this Agreement and the issuance and sale of the Notes
to result in a non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA and Section 4975(c) of the Code);

(ii) fail to meet the minimum funding standards of Section 302 of ERISA or
Sections 412 and 430 of the Code, or seek or obtain a waiver thereof or fail to
make any required contribution to a Multiemployer Plan; or

(iii) terminate any such Plan in a manner which could result in the imposition
of a Lien on the Property of the Company pursuant to Section 4068 of ERISA that
could reasonably be expected to result in a Material Adverse Effect.

Section 10.15 No Margin Stock.  Anything herein contained to the contrary
notwithstanding, the Company will not, nor will it permit any Subsidiary to,
make or authorize any investment in, or otherwise purchase or carry, any margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System of the United States) that violates the provisions,
or for any purpose that violates the provisions, of Regulation U of the Board of
Governors of the Federal Reserve System of the United States.

Section 10.16 Project Documents.

(a) The Company will not, and will not permit any Subsidiary to, amend, modify,
supplement, replace, renew, extend, terminate or waive any provision of any
Lease to which the Company or such Subsidiary is party, or consent to any
amendment, modification, supplement, replacement, renewal, extension,
termination or waiver of any such Lease except (i) the consummation of the FERC
Lease Assumptions in connection with the FERC Merger, (ii) to the extent the
same could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect and (iii) if the Company reasonably believes, after
giving effect thereto, the Company will generate sufficient revenue and hold
sufficient assets to satisfy the requirements of Section 9.9.

(b) The Company shall use commercially reasonable efforts to ensure that no
Specified Qualified Lessee enters into any lease of transmission or distribution
facilities other than (i) the Leases (including maintaining or entering into new
Leases or replacement Leases and amending or modifying Leases to the extent not
prohibited under this Agreement) and (ii) any other leases consented to by
Required Holders.

Section 10.17 Regulation.

(a) The Company shall not be or become, and shall use commercially reasonable
efforts not to permit any Specified Qualified Lessee to be or become, subject to
FERC jurisdiction as a public utility under the FPA; provided, however, that the
Company shall not be in default of the forgoing negative covenant if the Company
or any Specified Qualified Lessee becomes subject to FERC jurisdiction under the
FPA solely as a result of a change to the FPA or in FERC’s interpretation
thereof or regulations thereunder, if the Company or such Specified Qualified
Lessee takes all necessary actions to comply with applicable FERC requirements
and the operation of the System is uninterrupted; and

(b) The Company shall not, and shall use commercially reasonable efforts to
cause any Specified Qualified Lessee not to violate in any material respect any
regulation or order of the Public Utility Commission of Texas applicable to it.

Annex A-21

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(c) None of the Company nor any Specified Qualified Lessee shall own, operate or
control any electrical generating, transmitting or distribution facility, nor
effect or control any sale of electricity, outside of the ERCOT balancing area
authority except (i) as permitted by FERC, as set forth in its declaratory order
issued in Docket no. EL07-93-000 or (ii) interconnected transmission or
distribution assets or systems located substantially in the State of Texas or
deriving a majority of their revenue from customers within the State of Texas.

Section 10.18 Swaps.  The Company will not, nor will it permit any Subsidiary
to, enter into any Swap Contracts, except that the Company and its Project
Finance Subsidiaries may enter into Swap Contracts solely to hedge interest rate
risk and not for speculative purposes.

Section 10.19 Additional Financial Covenants.  If the Company shall at any time
enter into one or more agreements pursuant to which Indebtedness in an aggregate
principal amount greater than $25,000,000 shall be outstanding and such
agreement contains one or more financial covenants which are more restrictive on
the Company and its Subsidiaries than the financial covenants contained in
Section 9.9 of this Agreement, then such more restrictive financial covenants
and any related definitions (the "Additional Financial Covenants") shall
automatically be deemed to be incorporated into Section 9.9 of this Agreement by
reference from the time such other agreement becomes binding upon the Company
until such time as such other Indebtedness is repaid in full and all commitments
related thereto are terminated; provided, that if at the time of any such
repayment or the termination of any such commitment a Default or Event of
Default shall exist under this Agreement, then such Additional Financial
Covenants shall continue in full force and effect under this Agreement so long
as such Default or Event of Default continues to exist.  So long as such
Additional Financial Covenants shall be in effect, no modification or waiver of
such Additional Financial Covenants shall be effective unless the Required
Holders shall have consented thereto pursuant to Section 17.1 hereof.  Promptly
but in no event more than 5 Business Days following the execution of any
agreement providing for Additional Financial Covenants, the Company shall
furnish each Holder with a copy of such agreement.  Upon written request of the
Required Holders, the Company will enter into an amendment to this Agreement
pursuant to which this Agreement will be formally amended to incorporate the
Additional Financial Covenants on the terms set forth herein.

Section 10.20 Burdensome Agreements.  The Company will not enter into or permit
any Subsidiary Guarantor or Subsidiary of a Subsidiary Guarantor to enter into
any Contractual Obligation that limits the right (a) of such Subsidiary to make
Distributions to the Company or any Subsidiary Guarantor or to otherwise
transfer property to the Company or any Subsidiary Guarantor, (b) of any
Subsidiary of the Company to guarantee the Indebtedness of the Company or (c) of
the Company or any Subsidiary Guarantor to create, incur, assume or suffer to
exist Liens on property of such Person, in each case except for (i) restrictions
arising under any Requirement of Law, (ii) customary restrictions and conditions
contained in any agreement relating to the sale or other disposition of assets
not prohibited under this Agreement pending the consummation of such sale or
other disposition, (iii) this Agreement, the other Note Documents, Permitted
Liens (other than Liens permitted under Section 10.5(k)), any document or
instrument evidencing or granting any such Permitted Liens and the agreements
listed on Schedule 10.20; (iv) any Contractual Obligation relating to
Indebtedness permitted pursuant to Section 10.6 (including Liens permitted
pursuant to Section 10.5) to the extent, in the good faith judgment of the
Company, such limitations and requirements described in clauses (a), (b) or (c)
above (x) are on customary market terms for Indebtedness of such type at the
time entered into, so long as the Company has determined in good faith that such
restrictions would not reasonably be expected to impair in any material respect
the ability of the Note Parties to meet their ongoing payment obligations under
the Note Documents, or (y) are not materially more restrictive, taken as a whole
with respect to the Company and the Subsidiaries than the restrictions in the
Note Documents, (v) with respect to clause (c), any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 10.6(c)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness, (vi) non-assignment provisions in
franchise agreements, licenses, easements, leases, indemnities or other
agreements and (vii) restrictions on any property or any Person contained in any
asset or stock sale agreement or other similar agreements entered into with
respect to such property or Person to the extent (x) the sale or other
disposition of such property or Person is not prohibited by this Agreement and
(y) such restrictions relate only to the property or Person to be sold or
otherwise disposed of.

SECTION 11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Yield-Maintenance
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note, fees or
other amounts for more than five days after the same becomes due and payable; or

Annex A-22

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 9.9 or Section 10; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or in any other Note Document (other than those referred to in another paragraph
of this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from the
Collateral Agent or Holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any other Note
Document or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

(f) with respect to any Lease to which the Company or a Subsidiary thereof is a
party (other than Leases pursuant to which the Company recognized revenue, in
the aggregate, that constituted 10% or less of the total consolidated revenue of
the Company and its Subsidiaries (other than Project Finance Subsidiaries) as
set forth on the face of the consolidated statements of operations for the four
consecutive fiscal quarter period that ended on the date of the financial
statements most recently delivered pursuant to Section 7.1), (i) any such Lease
is declared to be null and void or is otherwise unenforceable, or any party
thereto claims that any such agreement is unenforceable (unless, within 90 days
after such declaration or claim, replaced by a Lease that complies with the
provisions of Section 10.16), (ii) one or more payment defaults in an amount in
excess of $10,000,000 in the aggregate occurs across all such Leases, after
giving effect to any cure periods specified therefor or (iii) any default or
event of default (other than those referred to in clause (i) or (ii) of this
Section 11(f)) occurs under any such Lease that could reasonably be expected to
have a Material Adverse Effect and such failure continues for more than 90 days;
or

(g) (i) the Certificate of Conveniences and Necessity (#30192, #30026, #30114
and #30191) issued or transferred by the Public Utility Commission of Texas to
Sharyland and, prior to the FERC Merger, the FERC Operator, is terminated
without being timely replaced, revoked or otherwise is not in effect; or (ii)
except as could not reasonably be expected to result in a Material Adverse
Effect, any other Required Permit is terminated without being timely replaced
(if the terminated Permit continues to be a Required Permit), revoked or
otherwise is not in effect; provided, however, that the termination without
immediate renewal of any franchise agreement pursuant to which the Qualified
Lessee operating the applicable portion of the System is authorized to operate
the System and collect fees for services shall not constitute an Event of
Default if the parties to the franchise agreement continue to perform in
accordance with the terms of such agreement notwithstanding the termination; or

(h) any Security Document or any other security document entered into pursuant
to Section 9.7 ceases to give the Collateral Agent perfected first priority
Liens (subject to Permitted Liens) purported to be created thereby in a material
portion of the Collateral, taken as a whole, for any reason other than as
expressly permitted hereunder or thereunder (including by amendment, waiver
and/or consent granted in accordance with the terms hereunder or thereunder) or
satisfaction in full of the Obligations; or any Note Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including by amendment, waiver and/or consent granted
in accordance with the terms hereunder or thereunder) or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Note Party
contests in any manner the validity or enforceability of any Note Document; or
any Note Party denies that it has any further liability or obligation under any
Note Document or purports to revoke, terminate or rescind any Note Document,
other than, for each of the foregoing, as expressly permitted hereunder or
thereunder (including by amendment, waiver and/or consent granted in accordance
with the terms hereunder or thereunder) or satisfaction in full of the
Obligations; or

(i) without limiting clause (h), (i) the Company or any Specified Qualified
Lessee is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least,
in the case of the Company or Sharyland, $10,000,000 or, in the case of any
other Specified Qualified Lessee, $2,000,000, in each case beyond any period of
grace provided with respect thereto, or (ii) the Company or any Specified
Qualified Lessee is in default in the performance of or compliance with any term
of any evidence of any Indebtedness (including any mortgage, indenture or other
agreement relating thereto), which Indebtedness, in the case of the Company or
Sharyland, is in an aggregate outstanding principal amount of at least
$10,000,000 (for each such Person individually) or, in the case of any other
Specified Qualified Lessee, is an amount that could reasonably be expected to
result in a Material Adverse Effect, and as a consequence of such default or
condition one or more Persons are entitled to declare such Indebtedness to be
due and payable before its stated maturity or before its regularly scheduled
dates of payment, (iii) as a consequence of the occurrence or continuation of
any event or condition (other than the passage of time or the right of the
holder of Indebtedness to convert such Indebtedness into equity interests),
Indebtedness of the Company or Sharyland in an aggregate outstanding principal
amount of at least $10,000,000 (for each such Person individually) has become or
has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iv) a default or an event of default
occurs under the 2009 Note Agreement or the RBC Agreement, and such failure
continues for more than any cure period specified therefor and has not otherwise
been waived; or

Annex A-23

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(j) the Company or Sharyland or, to the extent the same could reasonably be
expected to result in a Material Adverse Effect, any other Qualified Lessee (i)
is generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it or, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or

(k) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company, any Subsidiary, Sharyland or, to the
extent the same could reasonably be expected to result in a Material Adverse
Effect, any other Qualified Lessee, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of any such Person or any such petition shall be filed against any
such Person and such petition shall not be dismissed within 60 days; or

(l) a final judgment or judgments for the payment of money is rendered against
the Company or a Qualified Lessee, in the case of the Company or Sharyland,
aggregating in excess of $10,000,000 or $2,000,000, respectively, or, in the
case of any other Qualified Lessee, to the extent the same could reasonably be
expected to result in a Material Adverse Effect, other than, in each case,
judgments payable by the Company or such Qualified Lessee, rendered in
connection with the condemnations in favor thereof, and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or

(m) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) any
Plan shall be “at-risk” within the meaning of Section 303 of ERISA as of the
last day of any calendar year, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans,  (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company thereunder; and any such event
or events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(n) Hunt Family Members cease to Control Sharyland, or any Person other than a
Qualified Lessee shall be the lessee under any lease with respect to the System;
or

(o) (i) InfraREIT Partners shall cease to own or control, directly or
indirectly, 90% of the outstanding equity interest of the Company; or (ii) Hunt
Family Members cease to own and control, directly or indirectly, at least 5% of
the outstanding equity interests of InfraREIT Partners, unless, in the case of
clause (ii), (x) the general partner of InfraREIT Partners has become a publicly
held company, or (y) the Company has total assets on its balance sheet valued at
$1,000,000,000 or greater.

As used in Section 11(m), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

SECTION 12.

REMEDIES ON DEFAULT, ETC.

Section 12.1 Acceleration.  (a)  If an Event of Default with respect to the
Company described in Section 11(j) or (k) (other than an Event of Default
described in clause (i) of Section 11(j) or described in clause (vi) of Section
11(j) by virtue of the fact that such clause encompasses clause (i) of Section
11(j)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any Holder or
Holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any Holder or Holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Annex A-24

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Yield-Maintenance Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each Holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Yield-Maintenance Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

Section 12.2 Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the Holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such Holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3 Rescission.  At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on the Notes, all principal of and
Yield-Maintenance Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Yield-Maintenance Amount, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any other Person shall have paid
any amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

Section 12.4 No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any Holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such Holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any Holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the Holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such Holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1 Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each Holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and Holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any Holder of a Note that is an
Institutional Investor, promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered Holders of Notes. In addition
to and not in limitation of any representations contained herein, each Holder
acknowledges and agrees that the Notes have not been registered under the
Securities Act and may not be transferred except pursuant to registration or an
exemption therefrom and in compliance with Section 13.2(b) hereof.

Section 13.2 Transfer and Exchange of Notes.  (a) Subject to compliance with
Section 13.2(b), upon surrender of any Note to the Company at the address and to
the attention of the designated officer (all as specified in Section 18(iii)),
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered Holder of such Note or such Holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the Holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such Holder may request and shall be
substantially in the form of Exhibit 1.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon.  The Company may require

Annex A-25

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

payment of a sum sufficient to cover any stamp tax or governmental charge
imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $1,000,000, provided that if necessary
to enable the registration of transfer by a Holder of its entire holding of
Notes, one Note may be in a denomination of less than $1,000,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in
Section 6.1 and Section 6.2.

(b) Each Holder hereby agrees that it will not offer for sale or sell any of its
Notes or disclose any Confidential Information to any prospective transferee of
the Notes, other than to an Affiliate, or to another Holder without first
delivering written notice to the Company (a “Right of First Offer Notice”) of
its intent to sell such Notes and disclose such Confidential Information.  Such
Right of First Offer Notice shall contain a reasonably detailed description of
the proposed terms of such sale, including, without limitation, the proposed
purchase price (the “Proposed Purchase Price”) for such Notes and the names of
up to ten prospective purchasers.  If the Company so desires it may, within 5
Business Days of the receipt of such Right of First Offer Notice, inform such
Holder in writing of its intent to purchase, or have an Affiliate or
Institutional Investor designated by the Company purchase, such Notes (a
“Purchase Notice”) from the Holder delivering such Right of First Offer Notice
at the Proposed Purchase Price, provided, however, that if at such time a
Default or Event of Default shall have occurred and be continuing, the Company
shall not purchase, and shall not allow any Affiliate or Institutional Investor
designated by the Company to purchase, the Notes of the Holder delivering such
Right of First Offer Notice.  The aggregate principal amount of the Notes
specified in such Purchase Notice shall be purchased by the Company, or such
Affiliate or Institutional Investor, for the Proposed Purchase Price, together
with accrued interest on such Notes to the purchase date, on the date specified
by the Company in such Purchase Notice, which shall be not more than 30 days
following delivery of such Purchase Notice.  If a Holder does not receive a
Purchase Notice from the Company within 5 Business Days after the delivery of a
Right of First Offer Notice to the Company, such Holder shall have the right to
sell its Notes identified in such Right of First Offer Notice to one or more of
the prospective purchasers identified in such Right of First Offer Notice for a
price which is not less than the Proposed Purchase Price identified in such
Right of First Offer Notice for a period of 120 days from the date of such Right
of First Offer Notice.  In the event that the prospective purchasers identified
by a Holder in a Right of First Offer Notice shall decline to purchase the Notes
within such 120 day period, then the Holder may identify up to 10 additional
Institutional Investors through a new Right of First Offer Notice.

Section 13.3 Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in Section
18(iii)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the Holder of such Note is, or is a nominee
for, an original Purchaser or another Holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

SECTION 14.

PAYMENTS ON NOTES.

Section 14.1 Place of Payment.  Subject to Section 14.2, payments of principal,
Yield-Maintenance Amount, if any, and interest becoming due and payable on the
Notes shall be made in New York City, New York at the principal office of
JPMorgan Chase Bank National Association in such jurisdiction.  The Company may
at any time, by notice to each Holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

Section 14.2 Home Office Payment.  So long as any Purchaser or its nominee shall
be the Holder of any Note, and notwithstanding anything contained in Section
14.1 or in such Note to the contrary, the Company will pay all sums becoming due
on such Note for principal, Yield-Maintenance Amount, if any, and interest by
the method and at the address specified for such purpose below such Purchaser’s
name in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election,

Annex A-26

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2.  The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

SECTION 15.

EXPENSES, ETC.

Section 15.1 Transaction Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of one firm of special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other Holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a Holder of
any Note, but only to the extent such subpoena or legal proceeding arises out of
matters related to the Company, (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided.  The Company will pay, and will
save each Purchaser and each other Holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other Holder in connection with
its purchase of the Notes).

Section 15.2 Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent Holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other Holder of a Note; provided that no representation or warranty shall be
deemed to be made as of any time other than the date of execution and delivery
of this Agreement or such other document, certificate, instrument or agreement
containing such representation or warranty. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement.  Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 17.

AMENDMENT AND WAIVER.

Section 17.1 Requirements.  This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the Holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Yield-Maintenance Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
Holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20.

Section 17.2 Solicitation of Holders of Notes.

(a) Solicitation.  The Company will provide each Holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each Holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Holders of Notes.

Annex A-27

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(b) Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Holder of Notes as consideration for or as an inducement to the entering into by
any Holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Holder of Notes then outstanding even if such Holder did
not consent to such waiver or amendment.

Section 17.3 Binding Effect, etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Holders of Notes and is
binding upon them and upon each future Holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the Holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
Holder of such Note.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

Section 17.4 Notes Held by Company, etc.  Solely for the purpose of determining
whether the Holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the Holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid).  Any
such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other Holder of any Note, to such Holder at such address as such
other Holder shall have specified to the Company in writing, and

(iii) if to the Company, to the Company at 1900 N. Akard Street, Dallas,
TX  75201-2300, facsimile: (214) 855-6965 to the attention of W. Kirk Baker, or
at such other address as the Company shall have specified to the Holder of each
Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.

REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other Holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

Annex A-28

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

SECTION 20.

CONFIDENTIAL INFORMATION. 

For the purposes of this Section 20, “Confidential Information” means
Information delivered to any Purchaser by or on behalf of the Company in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement, provided that such term does not include information that: (a) other
than as a result of disclosure by any Purchaser or its employees or agents in
violation of this Section 20 was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) other than as a result of
disclosure by any Purchaser or its employees or agents in violation of this
Section 20 subsequently becomes publicly known through no act or omission by
such Purchaser or any Person acting on such Purchaser’s behalf, (c) other than
as a result of disclosure by any Purchaser or its employees or agents in
violation of this Section 20 otherwise becomes known to such Purchaser other
than through disclosure by the Company or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available.  “Information” means information concerning the Company or its
Subsidiaries, irrespective of its source or form of communication, furnished by
or on behalf of the Company or any of its Subsidiaries, including without
limitation notes, analyses, compilations, studies or other documents or records
prepared by any Purchaser, which contain or reflect or were generated from
information supplied by or on behalf of the Company or its Subsidiaries. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other Holder of any Note, (iv) any Institutional Investor to which it sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement.  Each Holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this Section
20 as though it were a party to this Agreement.  On reasonable request by the
Company in connection with the delivery to any Holder of a Note of information
required to be delivered to such Holder under this Agreement or requested by
such Holder (other than a Holder that is a party to this Agreement or its
nominee), such Holder will enter into an agreement with the Company embodying
the provisions of this Section 20.

SECTION 21.

SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original Holder of the Notes under this Agreement.

SECTION 22.

MISCELLANEOUS.

Section 22.1 Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent Holder of a Note) whether so expressed or
not.

Annex A-29

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Section 22.2 Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Yield-Maintenance Amount or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of any
Note is a date other than a Business Day, the payment otherwise due on such
maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

Section 22.3 Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein, (i)
all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.  For purposes of determining compliance with any financial covenants
contained in this Agreement, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.

Section 22.4 Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5 Construction, etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.  For the avoidance of doubt, all Schedules and
Exhibits attached to this Agreement shall be deemed to be a part hereof.

Section 22.6 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7 Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8 Jurisdiction and Process; Waiver of Jury Trial.  (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any Holder
of Notes in any suit, action or proceeding of the nature referred to in Section
22.8(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such Holder shall then have been notified pursuant to said Section.  The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

Annex A-30

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

(c) In addition to and notwithstanding the provisions of Section 22.8(b) above,
the Company hereby irrevocably appoints CT Corporation System as its agent to
receive on its behalf and its property service of copies of the summons and
complaint and any other process which may be served in any action or
proceeding.  Such service may be made by mailing or delivering a copy of such
process to the Company, in care of the process agent at 111 Eighth Avenue, 13th
Floor, New York, New York 10011, and the Company hereby irrevocably authorizes
and directs the process agent to accept such service on its behalf.  If for any
reason the process agent ceases to be available to act as process agent, the
Company agrees immediately to appoint a replacement process agent satisfactory
to the Required Holders.

(d) Nothing in this Section 22.8 shall affect the right of any Holder of a Note
to serve process in any manner permitted by law, or limit any right that the
Holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.9 Transaction References.  The Company and the Holders shall not
refer to the other on an internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium, except with the referenced party’s prior written consent, which may be
withheld at its sole discretion.

*  *  *  *  *

 

 

 

Annex A-31

(Amended and Restated Note Purchase Agreement)

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours,

 

 

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

 

 

By

 

Name:

 W. Kirk Baker

Title:

 Senior Vice President

[Signature Page to SDTS 2010 Note Purchase Agreement]

--------------------------------------------------------------------------------

 

This Agreement is hereby

accepted and agreed to as

of the date thereof.

 

Purchaser:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

By:

 

 

Vice President

 

 

 

[Signature Page to SDTS 2010 Note Purchase Agreement]

--------------------------------------------------------------------------------

 

PURCHASER SCHEDULE

Sharyland Distribution and Transmission Services, L.L.C.

6.47% Senior Secured Notes due September 30, 2030

 

 

 

 

Aggregate Principal

Amount of Notes

to be Purchased

 

 

Note

Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF  AMERICA

 

$

110,000,000

 

 

$

110,000,000

 

 

 

 

 

 

 

 

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by

wire transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

New York, NY

ABA No.:  021-000-021

 

 

 

 

 

 

 

 

 

Account Name:  Prudential Managed Portfolio

Account No.:  P86188 (please do not include spaces)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to

“6.47% Senior Secured Notes due 2030, Security No. INV10794, PPN

82011@ AB9” and the due date and application (as among principal, interest

and Yield Maintenance Amount) of the payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

Address for all notices relating to payments:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:  Manager, Billings and Collections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:  Managing Director, Electric Finance Group

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

Recipient of telephonic prepayment notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manager, Trade Management Group

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:  (973) 367-3141

 

 

 

 

 

 

 

 

 

Facsimile:   (888) 889-3832

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

 

Attention:  William H. Bulmer

Telephone:  (214) 720-6204

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

Tax Identification No.:  22-1211670

 

 

 

 

 

 

 

 

 

 

Schedule A-1

(To Annex A)

--------------------------------------------------------------------------------

 

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2009 Note Agreement” means the Note Purchase Agreement, dated December 31,
2009, among the Company and the holders of 2029 Notes, issued thereunder, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“2029 Notes” means the Company’s 7.25% Senior Notes due December 30, 2029,
issued under the 2009 Note Agreement.

“Additional Financial Covenants” shall have the meaning given to it in Section
10.19 hereof.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interest of the Company or any corporation of which the Company
beneficially owns or holds, in the aggregate, directly or indirectly, 10% or
more of any class of voting or equity interests; provided, however, that this
definition shall at all times exclude owners or investors in InfraREIT Partners,
L.P., except for Hunt Family Members.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Amortization Schedule” is defined in Section 8.1(a).

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Approved Accountant” is defined in Section 7.1(b)(A).

“Blocked Person” means (i) an OFAC Listed Person, (ii) an agent, department, or
instrumentality of, or a Person otherwise beneficially owned by, controlled by
or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) a Person otherwise blocked, subject to
sanctions under or engaged in any activity in violation of U.S. Economic
Sanctions.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation, patronage capital or other
equivalents of or interest in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.

“Cash Flow” means, for any period, the sum of the following (without
duplication):  (i) all cash paid to the Company during such period under the
Leases, (ii) all cash distributions received by the Company from Project Finance
Subsidiaries of the Company during such period, (iii) all interest and
investment earnings, if any, paid to the Company during such period on amounts
on deposit in the account created under the Deposit Agreement, (iv) revenues, if
any, received by or on behalf of the Company during such period under any
insurance policy as business interruption insurance proceeds, (v) direct cash
equity investments made by TDC in the Company during such period (excluding
equity contributed to a Project Finance Subsidiary) in an amount not greater
than the amount necessary to cause the Company to be in compliance with the
financial covenants set forth in Section 9.9 (each such investment, an “Equity
Cure”); provided, however, that during any period of four consecutive fiscal
quarters, “Cash Flow” shall include an Equity Cure in no more than two of such
quarters and (vi) proceeds of any borrowing made after the date hereof to the
extent used to finance the payment of bullet or balloon installments of
Indebtedness for borrowed money.

Schedule B-1

(To Annex A)

--------------------------------------------------------------------------------

 

“Cash Flow Available for Debt Service” for any period, means (i) Cash Flow
received during such period minus (ii) (A) all O&M Costs paid during such period
and (B) if an Equity Cure has been made in any fiscal quarter during the period
for which Cash Flow Available for Debt Service is calculated, the lesser of the
aggregate amount of (x) such Equity Cure during such period and (y) the
aggregate amount of cash distributions paid by the Company during such period.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Closing Date” means July 13, 2010.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means, collectively, the collateral described in each of the
Security Documents.

“Collateral Agency Agreement” means the Second Amended and Restated Collateral
Agency Agreement, dated as of the Third Amendment Date, among the Collateral
Agent, the Company, the Holders and the holders of the other Permitted Secured
Indebtedness from time to time party thereto (as the same may be amended,
restated, amended and restated, supplemented, joined or otherwise modified from
time to time).

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., a
national association, acting in its capacity as collateral agent for itself and
the other Secured Parties, or its successors in such capacity appointed pursuant
to the terms of the Collateral Agency Agreement.

“Company” means Sharyland Distribution & Transmission Services, L.L.C., a Texas
limited liability company, or any successor that becomes such in the manner
prescribed in Section 10.2.

“Confidential Information” is defined in Section 20.

“Consolidated Net Plant” means, with respect to any Person, as of the date of
determination, the net plant set forth on the face of the consolidated balance
sheet of such Person or absent such amount on the consolidated balance sheet,
the total plant of such Person on a consolidated basis minus accumulated
depreciation set forth in the footnotes of the consolidated financial
statements, in each case for the fiscal quarter ended on the date of the last
financial statements delivered pursuant to Section 7.1.

“Consolidated Qualified Lessee” shall mean any Qualified Lessee that is
consolidated into the financial statements of another Qualified Lessee.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“CREZ Lease” shall mean (A) prior to the effectiveness of the CREZ Lease
Amendment and Restatement, the Amended and Restated Lease Agreement (CREZ
Assets) dated as of April 30, 2013, between SP, as lessor, and Sharyland, as
lessee, and (B) upon the effectiveness of the CREZ Lease Amendment and
Restatement, the CREZ Lease Amendment and Restatement, as such lease may be
amended, restated, supplemented or otherwise modified from time to time, or any
new lease entered into in replacement thereof, in accordance with Section 9.8(b)
and/or 10.12 of this Agreement, as applicable.

“CREZ Lease Amendment and Restatement” shall mean the Second Amended and
Restated Lease Agreement (CREZ Assets), between SP, as lessor, and Sharyland, as
lessee, with respect to the CREZ Project.

Schedule B-2

(To Annex A)

--------------------------------------------------------------------------------

 

“CREZ Project” shall mean the five transmission lines, four substations and
other facilities in Texas identified and awarded to Sharyland by the Public
Utility Commission of Texas (the “PUCT”) in Docket Number 37902.

“Cross Valley Project” means  the approximately 49 mile transmission line in
South Texas near the Mexican border, known as the “North Edinburg to Loma Alta
345 kV single-circuit transmission line” project, subsequently, renamed as the
“North Edinburg to Palmito 345 kV double-circuit transmission line” project,
which is built on double-circuit capable structures and the Palmito substation
located on the eastern terminus of the Cross Valley Project.  The Cross Valley
Project  is part of a 100 mile transmission line, which is jointly developed and
permitted by Sharyland and Electric Transmission Texas.

“Cross Valley Project Transfer” shall mean the sale and Transfer of all of the
Capital Stock of CV Project Entity, L.L.C., a Project Finance Subsidiary of the
Company, to Cross Valley Partnership, L.P., a Person Controlled by one or more
Hunt Family Members, for a purchase price at least equal to the Cross Valley
Project’s rate base cost at such time.

“Debt Service” for any period, the aggregate (without duplication) of (i) all
amounts of interest on the Notes and in respect of other Indebtedness of the
Company required to be paid during such period, plus (ii) all amounts of
principal on the Notes and in respect of other Indebtedness of the Company or
required to be paid during such period, excluding any optional prepayments of
principal during such period, plus (iii) all other premiums, fees, costs,
charges, expenses and indemnities due and payable to the Holders or the other
Secured Parties and holders of other Indebtedness of the Company or and agents
acting on their behalf during such period.

“Debt Service Coverage Ratio” means, for each period of four consecutive fiscal
quarters, the quotient of (i) Cash Flow Available for Debt Service for such
period to (ii) Debt Service for such period.  If, during any period, the Company
and/or any Subsidiary enters into a transaction or series of related
transactions not prohibited by this Agreement (including by waiver, consent or
amendment given or made in accordance with Article XVII) pursuant to which the
Company and/or any Subsidiary acquires or disposes of any assets with a fair
market value greater than $1,000,000, the Debt Service Coverage Ratio shall be
calculated on a pro forma basis after giving effect to such transaction or
series of related transactions as a whole (including any related incurrence,
repayment or assumption of Indebtedness), and such transaction or series of
related transactions (including any related incurrence, repayment or assumption
of Indebtedness) shall be deemed to have occurred as of the first day of the
applicable period.

“Deeds of Trust” means (i) the Amended and Restated First Lien Deed of Trust,
Security Agreement and Fixture Filing (Texas) and each First Lien Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing (Texas) by
and from the Company, as grantor, to Peter M. Oxman, as trustee, for the benefit
of the Collateral Agent and the other Secured Parties, dated as of July 13,
2010, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time and (ii) each other deed of trust by and
from the Company, as grantor, for the benefit of the Collateral Agent and the
other Secured Parties entered into from time to time.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum from time to time equal to
the greater of (i) 8.47% per annum, and (ii) 2% over the rate of interest
publicly announced by The Bank of New York Mellon from time to time in New York
as its “base” or “prime” rate.

“Deposit Agreement” means the Amended and Restated Deposit Account Control
Agreement, dated as of the Third Amendment Date, among the Company, the
Collateral Agent and Bank of America, N.A.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Development Agreement” means that certain Development Agreement to be entered
into among Hunt Transmission Services, L.L.C., Sharyland, InfraREIT and/or
InfraREIT Partners in connection with one or more New Projects, pursuant to
which Hunt Transmission Services, L.L.C. has granted InfraREIT a right of first
offer related to the New Projects identified therein, as amended from time to
time in accordance with its terms.

“Disclosure Documents” is defined in Section 5.3.

Schedule B-3

(To Annex A)

--------------------------------------------------------------------------------

 

“Distributions” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERCOT” means the Electric Reliability Council of Texas or any successor
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“FERC” means the Federal Energy Regulatory Commission, or any successor agency
to its duties and responsibilities.

“FERC Lease” shall mean (A) prior to the effectiveness of the FERC Lease
Amendment and Restatement, the Second Amended and Restated Lease Agreement,
dated as of July 1, 2012, between FERC Owner and FERC Operator and (B) upon the
effectiveness of the FERC Lease Amendment and Restatement, the FERC Lease
Amendment and Restatement, as such lease may be amended, restated, supplemented
or otherwise modified from time to time, or any new lease entered into in
replacement thereof, in accordance with Section 9.8(b) and/or 10.12 of this
Agreement, as applicable.

“FERC Lease Amendment and Restatement” shall mean the Third Amended and Restated
Lease Agreement (Stanton Transmission Loop Assets) between FERC Owner, as
lessor, and FERC Operator, as lessee.

“FERC Lease Assumptions” shall mean the anticipated assumptions of the FERC
Lease in connection with the FERC Merger (i) by the Company as the lessor
thereunder, as successor in interest to FERC Owner and (ii) by Sharyland of the
FERC Lease as the lessee, as successor in interest to the FERC Operator.

“FERC Merger” shall mean the anticipated transaction or series of transactions
pursuant to which SDTS FERC L.L.C. will merge into the Company and SU FERC
L.L.C. will merge into Sharyland.

“FERC Operator” shall mean (A) prior to the FERC Merger,  SU FERC, L.L.C., a
Subsidiary of Sharyland, and (B) upon the completion of the FERC Merger,
Sharyland.

“FERC Owner” shall mean (A) prior to the FERC Merger, SDTS FERC, L.L.C., a
Subsidiary of the Company, and (B) upon the completion of the FERC Merger, the
Company.

“Financing Documents” means, collectively, this Agreement, the 2009 Note
Agreement, the Notes, the 2029 Notes, the RBC Agreement, the Security Documents,
any other documents, agreements or instruments entered into in connection with
any of the foregoing and any other documents, agreements or instruments from
time to time constituting “Financing Agreements” under the Collateral Agency
Agreement.

“Force Majeure Event” means any claim of force majeure by any Person under any
Material Project Document, which would allow such Person to avoid all or any
material part of its obligations thereunder and any other fire, explosion,
accident, strike, slowdown or stoppage, lockout or other labor dispute (whether
pending or, to the Company’s knowledge threatened), drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance), that could reasonably be expected to
result in a Material Adverse Effect.

Schedule B-4

(To Annex A)

--------------------------------------------------------------------------------

 

“Fourth Amendment Date” means September 28, 2015.

“FPA” means the Federal Power Act, 16 U.S.C. §§791 et seq., as amended, and the
regulations of the FERC thereunder.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.  In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, ratios, standards or terms in this Agreement, then the
Company and the Holders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the financial condition
of the Company and Sharyland shall be the same after such Accounting Changes as
if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Company and the Holders,
all financial covenants, ratios, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Golden Spread Project” shall mean a new 345 kilovolt transmission line that
will be approximately 55 miles long and will connect the Golden Spread Electric
Cooperative, Inc. Antelope-Elk Energy Center in Hale County, approximately 1.6
miles north of the City of Abernathy on County Road P, to the proposed White
River Station that will be built by Sharyland in Floyd County, approximately 9
miles northwest of the City of Floydada and 1.1 miles east of the intersection
of County Road 231 and County Road 200 and the Abernathy substation that is
located in the western portion of the transmission line.

“Golden Spread Project Transfer” shall mean the sale and Transfer of all of the
Capital Stock of GS Project Entity to a Person Controlled by one or more Hunt
Family Members for a purchase price at least equal to the Golden Spread
Project’s rate base cost at such time.

“Good Utility Practices” means “Good Utility Practice” as defined from time to
time by the Public Utility Commission of Texas.

“Governmental Authority” means

(a) the government of:

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company conducts all or any part of its
business, or which asserts jurisdiction over any properties of the Company, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government, or

(c) ERCOT, or

(d) the Texas Regional Entity.

“GS Project Entity” means a Project Finance Subsidiary of the Company created to
finance and develop the Golden Spread Project.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

to purchase such Indebtedness or any property constituting security therefor;

(a) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness;

(b) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness of the ability of any other
Person to make payment of the Indebtedness; or

(c) otherwise to assure the owner of such Indebtedness against loss in respect
thereof.

Schedule B-5

(To Annex A)

--------------------------------------------------------------------------------

 

The amount of any Guaranty shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation (or, if less, the
maximum amount for which such Guaranty is made) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  In any computation of the
indebtedness or other liabilities of the obligor under any Guaranty, the
indebtedness or other obligations that are the subject of such Guaranty shall be
assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hunt Family Members” means (i) Ray L. Hunt; (ii) the spouse of Ray L. Hunt and
each of his children and siblings; (iii) the spouse and lineal descendants of
any Person identified in the foregoing clause (ii); (iv) any trust or account
primarily for the benefit of any Person or Persons identified in the foregoing
clauses (i), (ii) or (iii); (v) any corporation, partnership or other entity in
which any of the Persons identified in the foregoing clauses (i), (ii), (iii) or
(iv) are the beneficial owners of substantially all of the shares of capital
stock, membership interests, partnership interests or other equity interests and
options or warrants to acquire, or securities convertible into, capital stock,
membership interests, partnership interests, or other equity securities of an
entity; and (vi) the personal representative or guardian of any of the Persons
identified in the foregoing clauses (i), (ii) and (iii) upon such Person’s death
for purposes of the administration of such Person’s estate or upon such Person’s
disability or incompetency for purposes of protection and management of the
assets of such Person.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

its liabilities for borrowed money and its redemption obligations in respect of
mandatorily redeemable Preferred Stock;

(a) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(b) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases; provided, however,
that for purposes of this definition (including with respect to clauses (i) and
(ii) hereof), the System Leases, any other Lease and any similar lease shall not
be treated as a capital lease;

(c) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(d) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
provided, however, that for purposes of this definition, any surety bonds or
indemnification agreements entered into by Sharyland (with respect to which the
Company or a subsidiary thereof has a reimbursement or backstop obligation) in
connection with condemnation proceedings shall be excluded;

(e) the aggregate Swap Termination Value of all Swap Contracts of such Person;
and

(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“InfraREIT” shall mean InfraREIT, L.L.C., a Delaware limited liability company,
and its successors.

“InfraREIT Partners” shall mean InfraREIT Partners, LP, a Delaware limited
partnership.

“Initial NPA” is defined in the recitals hereto.

Schedule B-6

(To Annex A)

--------------------------------------------------------------------------------

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any Holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any Holder of any Note.

“Investments” has the meaning given to it in Section 10.7.

“Investment Grade Credit Rating” means with respect to any Person, a rating of
the long-term unsecured debt securities of such Person (or if such rating is
unavailable, issuer rating) equal to or higher than (1) “BBB-” (or the
equivalent) with a stable or better outlook by Standard & Poor’s Financial
Services LLC, or (2) “Baa3” (or the equivalent) with a stable or better outlook
by Moody’s Corporation; provided, that if such Person has a rating from both
Standard & Poor’s Financing Services LLC and Moody’s Corporation, then the
applicable rating shall be deemed to be the lower of the two.

“Leased Consolidated Net Plant” shall mean that portion of the Consolidated Net
Plant of the lessor of a Lease between such lessor and a Qualified Lessee that
is the subject of such Lease.

“Leases” means (i) the System Leases, the CREZ Lease, the FERC Lease and any
other leases of transmission and distribution and related assets to a Qualified
Lessee under which the Company or any Subsidiary of the Company is a party as a
lessor and (ii) any lease of transmission and distribution and related assets
pursuant to which Sharyland is the lessee and a Subsidiary of Sharyland or
another Person Controlled by one or more Hunt Family Members is the lessor;
provided, no such lease will qualify as a “Lease” hereunder if each of the three
following criteria apply; (x) Sharyland is the lessee, (y) cash rental payments
have become due and payable pursuant thereto and (z) none of the Company, a
Subsidiary of the Company or a Subsidiary of Sharyland is the lessor.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person, in each case, in the nature of a
security interest of any kind or nature whatsoever.

“Material Adverse Effect” means a material adverse effect upon and/or material
adverse developments with respect to (a) the operations, business, assets,
properties, liabilities or financial condition of the Company and its
Subsidiaries (taken as a whole); (b) the ability of the Note Parties (taken as a
whole) to perform their obligations under the Note Documents; (c) the legality,
validity or enforceability of this Agreement or any other Note Document or the
rights or remedies of the Collateral Agent or the Holders hereunder or
thereunder or (d) the validity, perfection or priority of the Collateral Agent’s
Liens on any material Collateral.

“Material Project Document” means (i) any contract or agreement that is related
to the ownership, operation, maintenance, management service, repair or use of
the System entered into by the Company or any Subsidiary subsequent to the Third
Amendment Date that involves full payments or obligations of the Company or any
Subsidiary in excess of $5,000,000 in any calendar year, and (ii) System Leases,
but shall exclude any documents subject to Section 10.12 herein.

“Maturity Date” means September 30, 2030.

“McAllen Lease” shall mean (A) prior to the effectiveness of the McAllen Lease
Amendment and Restatement, the Second Amended and Restated Master System Lease
Agreement, dated as of July 1, 2012, between Company, as lessor, and Sharyland,
as lessee, and (B) upon the effectiveness of the McAllen Lease Amendment and
Restatement, the McAllen Lease Amendment and Restatement, as such lease may be
amended, restated, supplemented or otherwise modified from time to time, or any
new lease entered into in replacement thereof, in accordance with Section 9.7(b)
and/or 10.12 of this Agreement, as applicable.

“McAllen Lease Amendment and Restatement” shall mean the Third Amended and
Restated Master System Lease Agreement (McAllen System), between the Company, as
lessor, and Sharyland, as lessee.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

Schedule B-7

(To Annex A)

--------------------------------------------------------------------------------

 

“New Project” shall mean any transmission or distribution project, including any
such project acquired or built by a Project Finance Subsidiary, any “Footprint
Project” (as defined in the Leases) that the Company or a Subsidiary of the
Company funds pursuant to a Lease and any such project that InfraREIT or a
Subsidiary thereof acquires pursuant to the Development Agreement, including,
for the avoidance of doubt, the Cross Valley Project and the Golden Spread
Project.

“Non-Recourse Debt” means Indebtedness of a Project Finance Subsidiary or a
Subsidiary of Sharyland, as the case may be, that, if secured, is secured solely
by a pledge of collateral owned by such Project Finance Subsidiary or such
Subsidiary of Sharyland, as the case may be, and the Capital Stock in such
Project Finance Subsidiary or such Subsidiary of Sharyland, as the case may be,
and for which no Person other than such Project Finance Subsidiary or such
Subsidiary of Sharyland, as the case may be, is personally liable.

“Notes” is defined in Section 1.

“Note Documents” means this Agreement, the Notes, the Security Documents, the
Subsidiary Guaranties and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Note Parties” means the Company and each Subsidiary that is a party to a Note
Document, as applicable.

“O&M Costs” means actual cash management and operation costs of the Company,
taxes payable by the Company, insurance premiums, consumables, fees and expenses
of, and other amounts owing to, the Collateral Agent and the depositary under
the Deposit Agreement, and other costs and expenses in connection with the
management or operation of the Company, but exclusive in all cases of
(a) non-cash charges, including depreciation or obsolescence charges or reserves
therefor, amortization of intangibles or other bookkeeping entries of a similar
nature, (b) all other payments of Debt Service and Yield-Maintenance Amounts, if
any, (c) costs of repair or replacement paid with insurance proceeds and (d)
development costs related to any Project Finance Subsidiary.

“Obligation” means any loan, advance, debt, liability, and obligation of
performance, howsoever arising, owed by the Company to the Collateral Agent or
the Holders of any kind or description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of this Agreement, any Note or any of the other Note
Documents, including all principal, interest, Yield-Maintenance Amounts, fees,
charges, expenses, attorneys’ fees and accountants fees payable or reimbursable
by the Company under this Agreement or any of the other Note Documents.

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury.

“OFAC Listed Person” means a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC.

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Payment Date” means September 30, 2010 and the 30th day of December, March,
June and September thereafter up to the Maturity Date, and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority, provided that interests or estates in real property,
shall not be considered Permits.

“Permitted Investment” means any (a) marketable direct obligation of the United
States of America, (b) marketable obligation directly and fully guaranteed as to
interest and principal by the United States of America, (c) demand deposit with
Bank of America N.A., or time deposit, certificate of deposit and banker’s
acceptance issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any state thereof or
any United States branch of a foreign bank, in each case whose equity capital is
in excess of $500,000,000 and whose long-term debt securities are rated “A” or
better by S&P and “A2”

Schedule B-8

(To Annex A)

--------------------------------------------------------------------------------

 

or better by Moody’s, (d) commercial paper or tax exempt obligations given the
highest rating by Moody’s and S&P, (e) obligations of a commercial bank
described in clause (c) above, in respect of the repurchase of obligations of
the type as described in clauses (a) and (b) hereof, provided that such
repurchase obligation shall be fully secured by obligations of the type
described in said clauses (a) and (b) and the possession of such obligation
shall be transferred to, and segregated from other obligations owned by, any
such bank, (f) instrument rated “AAA” by S&P and “Aaa” by Moody’s issued by
investment companies and having an original maturity of 180 days or less, (g)
eurodollar certificates of deposit issued by any bank described in clause (c)
above, and (h) marketable security rated not less than “A-1” by S&P or not less
than “Prime-1” by Moody’s.  In no event shall Permitted Investments include any
obligation, certificate of deposit, acceptance, commercial paper or instrument
which by its terms matures (A) more than 180 days after the date of investment,
unless a bank meeting the requirements of clause (c) above shall have agreed to
repurchase such obligation, certificate of deposit, acceptance, commercial paper
or instrument at its purchase price plus earned interest within no more than 90
days after its purchase thereunder or (B) after the next Payment Date.

“Permitted Lien” is defined in Section 10.5.

“Permitted Secured Indebtedness” has the meaning given to it in the Collateral
Agency Agreement.

“Person” means an individual, partnership, corporation, cooperative corporation,
limited liability company, association, trust, unincorporated organization,
business entity or Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Pledge Agreement” means the Amended and Restated Assignment of Membership
Interests and Pledge Agreement, dated as of the Third Amendment Date, by TDC,
with respect to its membership interests in the Company, to the Collateral
Agent.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Project Finance Subsidiary” means a special purpose Subsidiary of a Person
created to develop a New Project and to finance such New Project solely with
Non-Recourse Debt and equity (including, for the avoidance of doubt, CV Project
Entity, L.L.C.).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualified Lessee” means Sharyland and/or any other utility that is (x) approved
or authorized by the applicable public utility commission or similar regulatory
authority to operate and/or lease the transmission and/or distribution assets of
the Company or any Subsidiary and (y) a party to a then-effective lease
agreement with the Company or a Subsidiary thereof pursuant to which such
utility leases and operates such entity’s transmission and/or distribution
assets.

“Qualified Lessee Affiliate Loan” means loans made by InfaREIT Partners or a
Subsidiary thereof to Qualified Lessees from time to time in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding as long as
the use of proceeds of such loans is limited to the acquisition or financing of
equipment or other assets used in the Qualified Lessee’s operation or lease of
transmission or distribution assets from the Company or a Subsidiary thereof
pursuant to a Lease.

“Qualifying IPO” means an initial public offering of the Capital Stock of
InfraREIT pursuant to a registration statement filed with the SEC.

Schedule B-9

(To Annex A)

--------------------------------------------------------------------------------

 

“RBC” means Royal Bank of Canada, a Canadian banking institution.

“RBC Agreement” means that certain Third Amended and Restated Credit Agreement,
dated as of the Third Amendment Date, among the Company, as borrower, the
lenders from time to time party thereto and RBC, administrative agent, as the
same may be amended, restated, supplemented and otherwise modified from time to
time.

“Real Property Collateral” means any fee owned real property (other than
easements and rights of way) with a fair market value in excess of $3,000,000.

“Related Fund” means, with respect to any Holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such Holder, the same investment advisor as such Holder or by an Affiliate of
such Holder or such investment advisor.

“Required Holders” means, at any time, the Holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Required Permit” is defined in Section 5.12(a).

“Requirements of Law” means as to any Person, the certificate of incorporation
or formation and by-laws or partnership or operating agreement or other
organizational or governing documents of such Person, and any local, state or
Federal law, regulation, rule, ordinances or determination, interpretation or
order of an arbitrator or a court or other Governmental Authority, and any
Required Permit, in each case applicable to or binding upon such Person or any
of its properties or its business or to which such Person or any of its
properties or its business is subject.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment Conditions” is defined in Section 10.9.

“ROFO Transfer” shall mean the sale and Transfer to Persons Controlled by one or
more Hunt Family Members of any assets located in the Texas Panhandle related to
the CREZ Project that are categorized as ROFO Projects under the Development
Agreement with an aggregate fair market value not to exceed $5,000,000.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Secured Parties” means the Collateral Agent, the Holders and the other Secured
Parties (as defined in the Collateral Agency Agreement) from time to time.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the Fourth Amendment Date, among the Company and the Collateral Agent.

“Security Documents” means (i) the Collateral Agency Agreement, Security
Agreement, the Deeds of Trust, the Pledge Agreement and the Deposit Agreement
Agreement and (ii) other security documents entered into pursuant to Section 9.7
and any other security documents, financing statements and the like filed or
recorded in connection with the foregoing.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or a Qualified
Lessee, as applicable.

“Sharyland” means Sharyland Utilities, L.P., a Texas limited partnership.

Schedule B-10

(To Annex A)

--------------------------------------------------------------------------------

 

“SP” shall mean Sharyland Projects, L.L.C., a Project Finance Subsidiary.

“Specified Qualified Lessee” shall mean Sharyland and any Qualified Lessee (a)
(i) without an Investment Grade Credit Rating or (ii) whose obligations under
the applicable Leases are not guaranteed by an entity with an Investment Grade
Rating and (b) whose business is limited to the leasing of transmission and/or
distribution assets from the Company or any of its Subsidiaries or Affiliates.

“Stanton/Brady/Celeste Lease” shall mean (A) prior to the effectiveness of the
Stanton/Brady/Celeste Lease Amendment and Restatement, the Amended and Restated
Lease Agreement (Stanton/Brady/Celeste Assets), dated as of July 1, 2012,
between the Company, as lessor, and Sharyland, as lessee, and (B) upon the
effectiveness of the Stanton/Brady/Celeste Lease Amendment and Restatement, the
Stanton/Brady/Celeste Lease Amendment and Restatement, as such lease may be
amended restated, supplemented or otherwise modified from time to time, or any
new lease entered into in replacement thereof, in accordance with Section 9.7(b)
and/or 10.12 of this Agreement, as applicable.

“Stanton/Brady/Celeste Lease Amendment and Restatement” shall mean the Second
Amended and Restated Lease Agreement (Stanton/Brady/Celeste Assets), between the
Company, as lessor, and Sharyland, as lessee.

“Structuring Fee” is defined in Section 4.7.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company and, prior to the
completion of the FERC Merger, shall include the FERC Owner.  Prior to the
completion of the FERC Merger, all references herein to a Subsidiary of
Sharyland shall include the FERC Operator.

“Subsidiary Guaranty” means each Guaranty provided by the Subsidiary Guarantors
pursuant to Section 9.7(d), if any, substantially in the form of Exhibit 3 to
the Agreement.

“Subsidiary Guarantor” means any Subsidiary of the Company that is a guarantor
under a Guaranty pursuant to Section 9.7(d).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“System” means the Company’s and/or any Subsidiary’s (other than a Project
Finance Subsidiary’s) integrated electrical transmission and distribution
facilities located primarily in the State of Texas and the systems and other
property necessary to operate the transmission and distribution facilities, and
all improvements to and expansions of such facilities, and each New Project
(upon its completion) owned by the Company or a Subsidiary thereof; provided
that, for the purposes hereof, “System” shall not be deemed to include any
easements held by the Company or any Subsidiary.

Schedule B-11

(To Annex A)

--------------------------------------------------------------------------------

 

“System Leases” means (1) the McAllen Lease, (2) the Stanton/Brady/Celeste
Lease, (3) upon the effectiveness thereof, the Lease Agreement (ERCOT
Transmission Assets) between the Company, as lessor, and Sharyland, as lessee,
(4) upon the completion of the FERC Merger, the FERC Lease and (5) any and all
other Leases and supplements thereto in connection with the System and the
transmission and distribution facilities ancillary thereto and any easements
associated therewith, in the case of each of the foregoing clauses (1) through
(5) as amended, restated, supplemented or otherwise modified from time to time,
or any new lease entered into in replacement thereof, in accordance with Section
9.8 and/or 10.12 of this Agreement, as applicable.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“TDC” means Transmission and Distribution Company, L.L.C., a Texas limited
liability company.

“TDC Note Agreement” means the Note Purchase Agreement, dated the Closing Date,
among TDC and the purchasers named therein.

“Third Amendment Date” means December 10, 2014.

“Total Debt” means, with respect to the Company, all Indebtedness of the Company
on a consolidated basis; provided, however, that for purposes of calculating the
Company’s Total Debt to Capitalization Ratio, the Company’s Total Debt shall
exclude Non-Recourse Debt of a Project Finance Subsidiary of the Company and
that portion of the Swap Termination Value defined in clause (b) of the
definition of “Swap Termination Value” and shall include Indebtedness of
Sharyland on a consolidated basis (excluding Non-Recourse Debt of a Project
Finance Subsidiary of Sharyland).

“Total Debt to Capitalization Ratio” means (a) the Company’s Total Debt, divided
by (b) the sum of (i) Total Debt plus (ii) the Company’s capitalization, as
shown on the Company’s balance sheet plus (iii) if positive, Sharyland’s
capitalization, as shown on its balance sheet. In connection with any
transaction or series of related transactions not prohibited by this Agreement
(including by waiver, consent or amendment given or made in accordance with
Article XVII) pursuant to which the Company or any Subsidiary makes any
acquisition or disposition of assets with a fair market value greater than
$1,000,000, the Total Debt to Capitalization Ratio shall be calculated on a pro
forma basis after giving effect to such transaction or series of related
transactions as a whole (including any related incurrence, repayment or
assumption of Indebtedness).

“Transaction Documents” means, collectively, the Note Documents and the Leases
to which the Company or a Subsidiary thereof is a party.

“Transfer” means, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as in effect in such jurisdiction.

“UCC Collateral” means the Collateral that is of a type in which a valid
security interest can be created under Article 8 or Article 9 of the UCC as in
effect in New York.

“U.S. Economic Sanctions” shall mean United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, CISADA or any similar law or regulation with respect to
Iran or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-Owned Subsidiaries at such time.

“Yield-Maintenance Amount” is defined in Section 8.6.

Schedule B-12

(To Annex A)

--------------------------------------------------------------------------------

 

RULES OF INTERPRETATION

1.

The singular includes the plural and the plural includes the singular; and words
in the masculine, neuter or feminine gender shall be read and construed as
though in either of the other genders where the context so requires.

2.

The word “or” is not exclusive.

3.

A reference to any law includes any amendment or modification to such law, and
all regulations, rulings and other laws and regulations promulgated under such
law.

4.

A reference to a Person includes its successors and permitted assigns.

5.

Accounting terms have the meanings assigned to them by GAAP (as defined in the
applicable Financing Agreement), as applied by the accounting entity to which
they refer.

6.

The words “include,” “includes” and “including” are not limiting.

7.

A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.

8.

References to “knowledge” or words of similar import refer to the actual
knowledge of the current officers of the relevant Person, without any duty of
investigation unless otherwise indicated.

9.

References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.

10.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.

11.

References to “days” shall mean calendar days, unless the term “Banking Days”
shall be used. References to a time of day shall mean such time in New York
City, unless otherwise specified.

12.

The section and subsection headings in a document are for convenience of
reference only and shall neither be deemed to be a part of such document nor
modify, define, expand or limit any of the terms or provisions thereof.

13.

References to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

 

 

Schedule B-13

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 4.12(a)

Deeds of Trust

 

County

 

Description

 

 

 

EXISTING COLLATERAL

 

 

 

HIDALGO

 

HVDC SITE

HIDALGO

 

TAYLOR/NORTHEAST SUBSTATION

HIDALGO

 

BENTSEN SUBSTATION

HIDALGO

 

AEP TRANSMISSION LINE

HIDALGO

 

SHARYLAND TRANSMISSION LINE

HIDALGO

 

McALLEN LICENSE AGREEMENT

HIDALGO

 

UNION PACIFIC LICENSE AGREEMENTS

 

 

NEW COLLATERAL

(TO BE ADDED TO EXISTING COLLATERAL)

 

 

 

COLLIN

 

FARMERSVILLE

CONCHO

 

EDEN

GLASSCOCK

 

GLASSCOCK SUB. HWY 33

GLASSCOCK

 

EILAND

GLASSCOCK

 

SOUTH SERVICE

HUNT

 

SWINDELL (a/k/a Floyd Substation)

HUNT

 

PRUITT

HUNT

 

HUNT-COLLIN (24 ACRES)

HUNT

 

HUNT-COLLIN (19.996 ACRES)

MARTIN

 

GRADY

MARTIN

 

TARZAN

MARTIN

 

OLD SANTA FE

MARTIN

 

DR. PEPPER

MARTIN

 

STANTON YARD 219

MARTIN

 

STANTON YARD 220

MARTIN

 

STANTON YARD 221

MARTIN

 

STANTON YARD 222

MARTIN

 

STANTON YARD 224

MCCULLOCH

 

DUTTON

MCCULLOCH

 

MCCULLOCH

MCCULLOCK

 

DUTTON POLEYARD

MIDLAND

 

GREENWOOD

MIDLAND

 

NORTH MIDLAND

MITCHELL

 

LONE WOLF

SAN SABA

 

RICHLAND

SAN SABA

 

TERRY

 

 

 

Schedule 4.12(a)

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.3

Disclosure Materials

1.

Customer and Market report detailing Power Purchase Agreement at CRE (2.9.10)

2.

Public presentation from Atlas Pipelines referencing the capital project at CRE
(2.9.10)

3.

Screen shot of CRE’s detailed capital budget highlighting Atlas Project (2.9.10)

4.

Structure Overview for TDC (2.11.10)

5.

NewCorp FERC Form 1 2008 (2.17.10)

6.

Pioneer Investment Presentation dated February 4, 2010 (2.17.10)

7.

Quarter end Profit and Loss Statements and Balance Sheet for CRE Consolidated
dated 9/30/2009 (3.1.10)

8.

Cap Rock Agreement and Plan of Merger (including Exhibits) (4.28.10)

9.

Structure Overview including Acquisition Steps (5.5.10)

10.

Lease Supplement for Cap Rock Assets with Memo (5.5.10)

11.

FERC Lease with Memo (5.5.10)

12.

Master System Lease between SU and SDTS (5.5.10)

13.

2009 audited financial statements for Cap Rock Energy Consolidated (6.7.10)

14.

3/31/10 unaudited quarterly financial statements for Cap Rock Energy
Consolidated (6.7.10)

15.

Financial Model for the Financing dated June 7, 2010 (6.7.10)

16.

Analysis providing historical EBITDA broken down by transmission and
distribution and historical Gross Margin broken down by customer type (2.17.10,
updated 6.14.10)

17.

2009 Total MwH sold by CRE (6.14.10)

18.

2009 power purchase percentage breakdown by agreement (6.14.10)

19.

2009 SULP transmission/distribution revenue split (6.14.10)

20.

9/30/10 Proforma Balance Sheet for the Financing (3.1.10, updated 6.16.10)

21.

Financing Mechanics Memo (6.18.10)

22.

2009 Top Ten Customers for CRE (6.21.10)

23.

CRE – Revenues, Sales, and Customers (6.23.10)

24.

Due Diligence response memo (6.25.10)

25.

Hunt Energy Trans Alliance Information Memorandum dated February 2010

26.

HCI Structure Overview (7/6/10)

27.

Sharyland Utilities Structure Overview (7/7/10)

28.

3/31/10 unaudited TDC Financial Statements (7/2/10)

 

 

 

Schedule 5.3

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.4

Ownership of Company and Subsidiaries; Officers

(i)

OWNERSHIP.

The Company is a Texas limited liability company and is owned by Sharyland
Utilities, L.P., a Texas limited partnership, and Transmission and Distribution
Company, L.L.C., a Texas limited liability company.

Sharyland Utilities, L.P. is a Texas limited partnership and is owned by Shary
Holdings, L.L.C., a Texas limited liability company, as the general partner and
SU Investment Partners, L.P., a Texas limited partnership, as the limited
partner.

Transmission and Distribution Company, L.L.C., is a Texas limited liability
company.  Energy Trans Alliance, L.P. is the sole member.

SDTS FERC, L.L.C., is a Texas limited liability company and the sole member is
Sharyland Distribution & Transmission Services, L.L.C., a Texas limited
liability company.

SU FERC, L.L.C., is a Texas limited liability company and the sole member is
Sharyland Utilities, L.P., a Texas limited partnership.

(ii)

SUBSIDIARIES.

On the Closing Date, the Company has two subsidiaries: Sharyland Projects,
L.L.C., a project finance subsidiary, and SDTS FERC, L.L.C., a Texas limited
liability company that owns the FERC Assets.

The Company is currently the sole direct subsidiary of Transmission and
Distribution Company, L.L.C.

SU FERC, L.L.C. is currently the sole direct subsidiary of Sharyland Utilities,
L.P.

(iii)

OFFICERS/DIRECTORS.

Officers and Managers of the Company:

 

 

Hunter L. Hunt

 

Manager

 

W. Kirk Baker

 

Manager

 

Hunter L. Hunt

 

President

 

W. Kirk Baker

 

Senior Vice President

 

Mark E. Caskey

 

Vice President – Operations

 

Ralph Goodlet

 

Vice President

 

Jae W. Kim

 

Vice President

 

Jeffrey A. Klopf

 

Vice President

 

W. Kirk Baker

 

Secretary

 

W. Kirk Baker

 

Treasurer

 

Jeffrey A. Klopf

 

Assistant Secretary

Directors of Sharyland Utilities, L.P.:

None.

Officers of Sharyland Utilities, L.P.:

 

 

Hunter L. Hunt

 

President

 

W. Kirk Baker

 

Senior Vice President

 

Mark E. Caskey

 

Vice President - Operations

 

Ralph Goodlet

 

Vice President

 

Jeffrey A. Klopf

 

Vice President

 

W. Kirk Baker

 

Secretary

 

Jeffrey A. Klopf

 

Assistant Secretary

Schedule 5.4-1

(To Annex A)

--------------------------------------------------------------------------------

 

Officers and Managers of Transmission and Distribution Company, L.L.C.:

 

 

Hunter L. Hunt

 

Manager

 

W. Kirk Baker

 

Manager

 

Hunter L. Hunt

 

President

 

W. Kirk Baker

 

Senior Vice President

 

Jeffrey A. Klopf

 

Vice President

 

Jae W. Kim

 

Vice President

 

W. Kirk Baker

 

Secretary

 

W. Kirk Baker

 

Treasurer

 

Jeffrey A. Klopf

 

Assistant Secretary

Officers and Managers of SDTS FERC, L.L.C.:

 

 

Hunter L. Hunt

 

Manager

 

W. Kirk Baker

 

Manager

 

Hunter L. Hunt

 

President

 

W. Kirk Baker

 

Senior Vice President

 

Mark E. Caskey

 

Vice President - Operations

 

Ralph Goodlet

 

Vice President

 

Jeffrey A. Klopf

 

Vice President

 

W. Kirk Baker

 

Secretary

 

Jeffrey A. Klopf

 

Assistant Secretary

Officers and Managers of SU FERC, L.L.C.:

 

 

Hunter L. Hunt

 

Manager

 

W. Kirk Baker

 

Manager

 

Hunter L. Hunt

 

President

 

W. Kirk Baker

 

Senior Vice President

 

Mark E. Caskey

 

Vice President - Operations

 

Ralph Goodlet

 

Vice President

 

Jeffrey A. Klopf

 

Vice President

 

W. Kirk Baker

 

Secretary

 

Jeffrey A. Klopf

 

Assistant Secretary

 

 

 

Schedule 5.4-2

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.5

Financial Statements

The Company and Sharyland have delivered to each Purchaser copies of the
financial statements:

1.

Company & Sharyland Consolidated Balance Sheet March 31, 2010 (unaudited)

2.

Company & Sharyland Consolidated Statement of Earnings March 31, 2010
(unaudited)

3.

Company & Sharyland Consolidated Statement of Cash Flow March 31, 2010
(unaudited)

4.

Cap Rock Energy Corporation Consolidated Balance Sheet December 31, 2009
(audited)

5.

Cap Rock Energy Corporation Consolidated Statement of Earnings December 31, 2009
(audited)

6.

Cap Rock Energy Corporation Consolidated Statement of Cash Flow December 31,
2009 (audited)

 

 

 

Schedule 5.5

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.7

Governmental Authorizations

1. Order of the Public Utility Commission of Texas, dated July 21, 2008,
approving the restructuring and transfer of assets involving Sharyland
Utilities, L.P. and Sharyland Distribution & Transmission Services, L.P. (Docket
No. 35287).

 

 

 

Schedule 5.7

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.12(a)

Required Permits

 

1.

The Certificates of Convenience and Necessity (“CCN”) #30192, #30026, #30114 and
#30191, as amended

 

2.

Franchise agreement with City of McAllen, Texas, dated March 13, 2006.

 

3.

Franchise agreement with City of Mission, Texas, dated January 24, 2005.

 

4.

Franchise agreement granted to McCulloch Electrical, a Division of Cap Rock
Energy Corporation (“CRE”) by the City of Brady, Texas, dated November 27, 2000.

 

5.

Franchise agreement granted to Hunt-Collin Electric Cooperative, Inc. by the
City of Farmersville, Texas, dated December 8, 1975.

 

6.

Franchise agreement granted to Cap Rock Electric Cooperative, Inc.
(predecessor-in-interest to CRE) by the City of Greenville, Texas, dated October
24, 2006.

 

7.

Franchise agreement granted to CRE by the City of Melvin, Texas, dated October
24, 2006.

 

8.

Franchise agreement granted to Cap Rock Electric Cooperative, Inc.
(predecessor-in-interest to CRE) by the City of Midland, Texas, dated February
12, 2003.

 

9.

Franchise agreement granted to CRE by the City of Richland Springs, Texas, dated
June 24, 2004.

 

10.

Franchise agreement granted to CRE by the City of Stanton, dated April 10, 2006.

 

11.

All Federal Communications Commissions licenses of CRE:

 

Call Sign

 

FRN

 

Expiration Date

CRE Stanton 2-way KKD307

 

0014660989

 

2/2/2015

CRE LW 2-way KK0930

 

0014660989

 

11/2/2014

CRE HC 2-way KXJ446

 

0014660989

 

2/4/2013

CRE S SCADA WNER779

 

0014660989

 

6/11/2012

CRE N SCADA WNER780

 

0014660989

 

6/11/2012

CRE Load Mgmt WNQY427

 

0014660989

 

12/18/2014

CRE NW SCADA WNTD944

 

0014660989

 

5/12/2010

CRE NE SCADA WNTJ271

 

0014660989

 

4/11/2011

CRE LW SCADA WNTM822

 

0014660989

 

3/19/2012

CRE McC 2-way WYN801

 

0014660989

 

7/6/2014

 

12.

Department of Army jurisdictional approval for the construction and operation of
HVDC Tie, General Permit No. 15833(04), dated April 4, 2007.

 

13.

Department of Energy Presidential permit approving the construction and
operation of HVDC Tie, Order No. PP-285, dated January 21, 2005.

 

14.

International Boundary and Water Commission license approving the construction
of HVDC Tie, IBWC License No. LSF/G-1719.

 

15.

FERC order in Docket No. EL07-93-000 disclaiming jurisdiction over Sharyland as
it relates to ownership and operation of HVDC Tie, dated October 1, 2007.

 

16.

PUCT order in Docket No. 35287 approving the proposed restructuring and transfer
of legal ownership of Sharyland’s transmission and distribution assets to the
Company, dated July 21, 2008.

 

17.

FERC order in Docket No. EC10-53-000 authorizing disposition and acquisition of
jurisdictional facilities, issued June 28, 2010.

 

18.

PUCT order in Docket No. 37990 approving a transaction including the transfer of
control of CRE to Hunt Transmission Services, LLC and then to Sharyland, finding
that such transaction is in the public interest, and approving the transfer of
CRE’s CCN to Sharyland and the transfer of NewCorp’s CCN to a subsidiary of
Sharyland, dated July 8, 2010.

 

 

 

Schedule 5.12(A)

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.12(b)

Material Project Documents

1. Contribution Agreement, dated as of December 31, 2009, between the Company
and Sharyland.

2. Master System Lease Agreement, dated as of December 31, 2009, between the
Company, as lessor, and Sharyland, as lessee.

3. Lease Agreement, dated as of July 13, 2010, between New Owner, as lessor, and
New Operator, as lessee.

4. Lease Supplement (Cap Rock Assets), dated as of July 13, 2010 between the
Company, as lessor, and Sharyland, as lessee.

 

 

 

Schedule 5.12(B)

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.13

ERISA

None.

 

 

 

Schedule 5.13

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 5.16

Indebtedness

Sharyland Distribution & Transmission Services, L.L.C.

Prudential Note:  balance at 3/31/10 - $53,197,739

 

 

 

Schedule 5.16

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 8.1

Principal Amortization Schedule

 

Holder:   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Par Amount:

 

$

110,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE PAYMENTS AND DATES BELOW DO NOT REFLECT ADJUSTMENTS FOR NON-BUSINESS DAYS.

 

 

 

 

 

 

 

 

PRINCIPAL

 

 

INTEREST

 

 

TOTAL

 

DATES

 

OUTSTANDING

 

 

PAYMENT

 

 

PAYMENT

 

 

PAYMENT

 

9/30/2010

 

$

110,000,000.00

 

 

$

—

 

 

$

1,522,247.22

 

 

$

1,522,247.22

 

12/30/2010

 

$

109,883,880.37

 

 

$

116,119.63

 

 

$

1,779,250.00

 

 

$

1,895,369.63

 

3/30/2010

 

$

109,755,717.55

 

 

$

128,162.82

 

 

$

1,777,371.77

 

 

$

1,905,534.59

 

6/30/2011

 

$

109,615,315.83

 

 

$

140,401.72

 

 

$

1,775,298.73

 

 

$

1,915,700.45

 

9/30/2011

 

$

109,462,476.33

 

 

$

152,839.50

 

 

$

1,773,027.73

 

 

$

1,925,867.23

 

12/30/2011

 

$

109,296,996.95

 

 

$

165,479.39

 

 

$

1,770,555.55

 

 

$

1,936,034.94

 

3/30/2012

 

$

109,118,672.27

 

 

$

178,324.68

 

 

$

1,767,878.93

 

 

$

1,946,203.61

 

6/30/2012

 

$

108,927,293.56

 

 

$

191,378.70

 

 

$

1,764,994.52

 

 

$

1,956,373.22

 

9/30/2012

 

$

108,722,648.70

 

 

$

204,644.86

 

 

$

1,761,898.97

 

 

$

1,966,543.83

 

12/30/2012

 

$

108,504,522.12

 

 

$

218,126.59

 

 

$

1,758,588.84

 

 

$

1,976,715.43

 

3/30/2013

 

$

108,272,694.72

 

 

$

231,827.39

 

 

$

1,755,060.65

 

 

$

1,986,888.04

 

6/30/2013

 

$

108,026,943.88

 

 

$

245,750.84

 

 

$

1,751,310.84

 

 

$

1,997,061.68

 

9/30/2013

 

$

107,767,043.34

 

 

$

259,900.54

 

 

$

1,747,335.82

 

 

$

2,007,236.36

 

12/30/2013

 

$

107,492,763.17

 

 

$

274,280.17

 

 

$

1,743,131.93

 

 

$

2,017,412.10

 

3/30/2014

 

$

107,203,869.69

 

 

$

288,893.48

 

 

$

1,738,695.44

 

 

$

2,027,588.92

 

6/30/2014

 

$

106,900,125.45

 

 

$

303,744.25

 

 

$

1,734,022.59

 

 

$

2,037,766.84

 

9/30/2014

 

$

106,581,289.11

 

 

$

318,836.34

 

 

$

1,729,109.53

 

 

$

2,047,945.87

 

12/30/2014

 

$

105,622,115.42

 

 

$

959,173.68

 

 

$

1,723,952.35

 

 

$

2,683,126.03

 

3/30/2015

 

$

104,647,355.17

 

 

$

974,760.25

 

 

$

1,708,437.72

 

 

$

2,683,197.97

 

6/30/2015

 

$

103,656,755.06

 

 

$

990,600.11

 

 

$

1,692,670.97

 

 

$

2,683,271.08

 

9/30/2015

 

$

102,650,057.71

 

 

$

1,006,697.36

 

 

$

1,676,648.01

 

 

$

2,683,345.37

 

12/30/2015

 

$

101,627,001.52

 

 

$

1,023,056.19

 

 

$

1,660,364.68

 

 

$

2,683,420.87

 

3/30/2016

 

$

100,587,320.66

 

 

$

1,039,680.85

 

 

$

1,643,816.75

 

 

$

2,683,497.60

 

6/30/2016

 

$

99,530,744.99

 

 

$

1,056,575.67

 

 

$

1,626,999.91

 

 

$

2,683,575.58

 

9/30/2016

 

$

98,456,999.97

 

 

$

1,073,745.02

 

 

$

1,609,909.80

 

 

$

2,683,654.82

 

12/30/2016

 

$

97,365,806.59

 

 

$

1,091,193.38

 

 

$

1,592,541.97

 

 

$

2,683,735.35

 

3/30/2017

 

$

96,256,881.32

 

 

$

1,108,925.27

 

 

$

1,574,891.92

 

 

$

2,683,817.19

 

6/30/2017

 

$

95,129,936.01

 

 

$

1,126,945.31

 

 

$

1,556,955.06

 

 

$

2,683,900.37

 

9/30/2017

 

$

93,984,677.84

 

 

$

1,145,258.17

 

 

$

1,538,726.72

 

 

$

2,683,984.89

 

12/30/2017

 

$

92,820,809.23

 

 

$

1,163,868.61

 

 

$

1,520,202.16

 

 

$

2,684,070.77

 

3/30/2018

 

$

91,638,027.75

 

 

$

1,182,781.48

 

 

$

1,501,376.59

 

 

$

2,684,158.07

 

6/30/2018

 

$

90,436,026.07

 

 

$

1,202,001.68

 

 

$

1,482,245.10

 

 

$

2,684,246.78

 

9/30/2018

 

$

89,214,491.87

 

 

$

1,221,534.20

 

 

$

1,462,802.72

 

 

$

2,684,336.92

 

12/30/2018

 

$

87,973,107.73

 

 

$

1,241,384.14

 

 

$

1,443,044.41

 

 

$

2,684,428.55

 

3/30/2019

 

$

86,711,551.11

 

 

$

1,261,556.63

 

 

$

1,422,965.02

 

 

$

2,684,521.65

 

6/30/2019

 

$

85,429,494.18

 

 

$

1,282,056.92

 

 

$

1,402,559.34

 

 

$

2,684,616.26

 

9/30/2019

 

$

84,126,603.83

 

 

$

1,302,890.35

 

 

$

1,381,822.07

 

 

$

2,684,712.42

 

12/30/2019

 

$

82,802,541.52

 

 

$

1,324,062.32

 

 

$

1,360,747.82

 

 

$

2,684,810.14

 

3/30/2020

 

$

81,456,963.19

 

 

$

1,345,578.33

 

 

$

1,339,331.11

 

 

$

2,684,909.44

 

6/30/2020

 

$

80,089,519.21

 

 

$

1,367,443.98

 

 

$

1,317,566.38

 

 

$

2,685,010.36

 

 

 

Schedule 8.1

(To Annex A)

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

PRINCIPAL

 

 

INTEREST

 

 

TOTAL

 

DATES

 

OUTSTANDING

 

 

PAYMENT

 

 

PAYMENT

 

 

PAYMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/30/2020

 

$

78,699,854.27

 

 

$

1,389,664.94

 

 

$

1,295,447.97

 

 

$

2,685,112.91

 

12/30/2020

 

$

77,287,607.27

 

 

$

1,412,247.00

 

 

$

1,272,970.14

 

 

$

2,685,217.14

 

3/30/2021

 

$

75,852,411.26

 

 

$

1,435,196.01

 

 

$

1,250,127.05

 

 

$

2,685,323.06

 

6/30/2021

 

$

74,393,893.32

 

 

$

1,458,517.95

 

 

$

1,226,912.75

 

 

$

2,685,430.70

 

9/30/2021

 

$

72,911,674.46

 

 

$

1,482,218.86

 

 

$

1,203,321.22

 

 

$

2,685,540.08

 

12/30/2021

 

$

71,405,369.54

 

 

$

1,506,304.92

 

 

$

1,179,346.33

 

 

$

2,685,651.25

 

3/30/2022

 

$

69,874,587.16

 

 

$

1,530,782.37

 

 

$

1,154,981.85

 

 

$

2,685,764.22

 

6/30/2022

 

$

68,318,929.58

 

 

$

1,555,657.59

 

 

$

1,130,221.45

 

 

$

2,685,879.04

 

9/30/2022

 

$

66,737,992.55

 

 

$

1,580,937.02

 

 

$

1,105,058.69

 

 

$

2,685,995.71

 

12/30/2022

 

$

65,131,365.30

 

 

$

1,606,627.25

 

 

$

1,079,487.03

 

 

$

2,686,114.28

 

3/30/2023

 

$

63,498,630.36

 

 

$

1,632,734.94

 

 

$

1,053,499.83

 

 

$

2,686,234.77

 

6/30/2023

 

$

61,839,363.48

 

 

$

1,659,266.89

 

 

$

1,027,090.35

 

 

$

2,686,357.24

 

9/30/2023

 

$

60,153,133.50

 

 

$

1,686,229.97

 

 

$

1,000,251.70

 

 

$

2,686,481.67

 

12/30/2023

 

$

58,439,502.29

 

 

$

1,713,631.21

 

 

$

972,976.93

 

 

$

2,686,608.14

 

3/30/2024

 

$

56,698,024.58

 

 

$

1,741,477.72

 

 

$

945,258.95

 

 

$

2,686,736.67

 

6/30/2024

 

$

54,928,247.85

 

 

$

1,769,776.73

 

 

$

917,090.55

 

 

$

2,686,867.28

 

9/30/2024

 

$

53,129,712.25

 

 

$

1,798,535.60

 

 

$

888,464.41

 

 

$

2,687,000.01

 

12/30/2024

 

$

51,301,950.44

 

 

$

1,827,761.80

 

 

$

859,373.10

 

 

$

2,687,134.90

 

3/30/2025

 

$

49,444,487.51

 

 

$

1,857,462.93

 

 

$

829,809.05

 

 

$

2,687,271.98

 

6/30/2025

 

$

47,556,840.80

 

 

$

1,887,646.71

 

 

$

799,764.59

 

 

$

2,687,411.30

 

9/30/2025

 

$

45,638,519.84

 

 

$

1,918,320.97

 

 

$

769,231.90

 

 

$

2,687,552.87

 

12/30/2025

 

$

43,689,026.16

 

 

$

1,949,493.68

 

 

$

738,203.06

 

 

$

2,687,696.74

 

3/30/2026

 

$

41,707,853.20

 

 

$

1,981,172.95

 

 

$

706,670.00

 

 

$

2,687,842.95

 

6/30/2026

 

$

39,694,486.19

 

 

$

2,013,367.01

 

 

$

674,624.53

 

 

$

2,687,991.54

 

9/30/2026

 

$

37,648,401.96

 

 

$

2,046,084.23

 

 

$

642,058.31

 

 

$

2,688,142.54

 

12/30/2026

 

$

35,569,068.86

 

 

$

2,079,333.10

 

 

$

608,962.90

 

 

$

2,688,296.00

 

3/30/2027

 

$

33,455,946.60

 

 

$

2,113,122.26

 

 

$

575,329.69

 

 

$

2,688,451.95

 

6/30/2027

 

$

31,308,486.11

 

 

$

2,147,460.50

 

 

$

541,149.94

 

 

$

2,688,610.44

 

9/30/2027

 

$

29,126,129.38

 

 

$

2,182,356.73

 

 

$

506,414.76

 

 

$

2,688,771.49

 

12/30/2027

 

$

26,908,309.35

 

 

$

2,217,820.03

 

 

$

471,115.14

 

 

$

2,688,935.17

 

3/30/2028

 

$

24,654,449.75

 

 

$

2,253,859.60

 

 

$

435,241.90

 

 

$

2,689,101.50

 

6/30/2028

 

$

22,363,964.93

 

 

$

2,290,484.82

 

 

$

398,785.72

 

 

$

2,689,270.54

 

9/30/2028

 

$

20,036,259.73

 

 

$

2,327,705.20

 

 

$

361,737.13

 

 

$

2,689,442.33

 

12/30/2028

 

$

17,670,729.32

 

 

$

2,365,530.41

 

 

$

324,086.50

 

 

$

2,689,616.91

 

3/30/2029

 

$

15,266,759.04

 

 

$

2,403,970.28

 

 

$

285,824.05

 

 

$

2,689,794.33

 

6/30/2029

 

$

12,823,724.25

 

 

$

2,443,034.79

 

 

$

246,939.83

 

 

$

2,689,974.62

 

9/30/2029

 

$

10,340,990.14

 

 

$

2,482,734.11

 

 

$

207,423.74

 

 

$

2,690,157.85

 

12/30/2029

 

$

7,817,911.60

 

 

$

2,523,078.54

 

 

$

167,265.52

 

 

$

2,690,344.06

 

3/30/2030

 

$

5,253,833.04

 

 

$

2,564,078.57

 

 

$

126,454.72

 

 

$

2,690,533.29

 

6/30/2030

 

$

2,648,088.20

 

 

$

2,605,744.84

 

 

$

84,980.75

 

 

$

2,690,725.59

 

9/30/2030

 

$

—

 

 

$

2,648,088.20

 

 

$

42,832.83

 

 

$

2,690,921.03

 

 

 

 

 

 

 

$

110,000,000.00

 

 

 

 

 

 

 

 

 

 

 

Schedule 8.1-2

(Note Purchase Agreement)

--------------------------------------------------------------------------------

 

Schedule 9.2

Insurance Requirements

 

A. Coverages.

 

 

 

 

 

 

 

Property Insurance (Operational):

 

 

 

 

 

 

 

Cover:

 

All assets comprising the Collateral against “all risks” of physical loss or
damage (including but not limited to machinery breakdown, earthquake, flood,
windstorm and terrorism)

 

 

 

 

 

 

 

Principal Exclusions:

 

War and civil war

 

 

 

 

Nuclear risks

 

 

 

 

Theft and mysterious disappearance revealed in the course of inventory
undertaking

 

 

 

 

The cost of making good wear and tear, gradual deterioration, etc., but not the
consequential damage

 

 

 

 

Consequential loss not otherwise excluded

 

 

 

 

Fraud and misrepresentation

 

 

 

 

 

 

 

Sum Insured:

 

Full replacement cost subject to the following sublimits.

 

 

 

 

 

 

 

Sublimits:

 

Earthquake – full replacement cost

 

 

 

 

Flood – full replacement cost

 

 

 

 

Windstorm – full replacement cost

 

 

 

 

Overhead Lines - $250,000 (after deductible)

 

 

 

 

Underground Lines - $300,000 (after deductible)

 

 

 

 

 

 

 

Deductible:

 

up to $250,000 per loss or occurrence, except $250,000 earthquake and flood and
$250,000 windstorm

 

 

 

 

 

 

 

Insured:

 

Sharyland Utilities, L.P

 

 

 

 

Sharyland Distribution & Transmission Services, L.L.C.

 

 

 

 

Transmission and Distribution Company, L.L.C.

 

 

 

 

SU FERC, L.L.C.

 

 

 

 

SDTS FERC, L.L.C.

 

 

 

 

 

 

 

Additional Insured:

 

The Prudential Insurance Company of America, as Purchaser

 

 

 

 

The Bank of New York Mellon Trust Company, N. A., as Collateral Agent

 

 

 

 

The Secured Parties

 

 

 

 

 

 

 

Mortgagee:

 

Bank of New York Mellon Trust Company, N.A. as Collateral Agent for the benefit
of the Secured Parties

 

 

 

 

 

 

 

Loss Payee:

 

The Bank of New York Mellon Trust Company, N.A. as Collateral Agent, as first
loss payee

 

 

 

 

 

 

 

Conditions:

 

30 days notice of cancellation or non-renewal except 10 days for non-payment of
premium

 

 

 

 

Acceptable loss payable clause

 

 

 

 

Non-vitiation wording in favor of the Collateral Agent and the Secured Parties

 

 

 

 

Waiver of subrogation in favor of the additional insureds

 

 

 

 

 

General Liability Insurance:

 

 

 

 

 

 

 

Cover:

 

The Company against any liability arising out of claims for personal injury and
property damage.

 

 

 

 

 

 

 

Sum Insured:

 

$1,000,000 per occurrence up to a minimum of $2,000,000 aggregate limit (except
that the fire damage legal liability coverage may be limited to $100,000 per
fire and the medical expense coverage may be limited to $5,000 for any one
injured person).

 

 

 

 

 

 

 

Insured:

 

Sharyland Utilities, L.P

 

 

 

 

Sharyland Distribution & Transmission Services, L.L.C.

 

 

 

 

Transmission and Distribution Company, L.L.C.

 

 

 

 

SU FERC, L.L.C.

 

 

 

 

SDTS FERC, L.L.C.

 

 

 

 

 

 

Schedule 9.2-1

(To Annex A)

--------------------------------------------------------------------------------

 

 

 

 

Additional Insured:

 

The Prudential Insurance Company of America, as Purchaser

 

 

 

 

The Bank of New York Mellon Trust Company, N. A., as Collateral Agent

 

 

 

 

The Secured Parties

 

 

 

 

 

 

 

Conditions:

 

Occurrence policy wording or Aegis claims-first-made policy form

 

 

 

 

Worldwide territory

 

 

 

 

 

Automobile Liability Insurance:

 

 

 

 

 

 

 

Cover:

 

The Company for liability arising out of claims for personal injury (including
bodily injury and death) and property damage covering all owned (if any),
leased, non-owned and hired vehicles of the Company, including loading and
unloading.

 

 

 

 

 

 

 

Sum Insured:

 

$1,000,000 each accident.

 

 

 

 

 

 

 

Deductible:

 

$1,000 each accident.

 

 

 

 

 

 

 

Insured:

 

Sharyland Distribution & Transmission Services, L.L.C.

 

 

 

 

Transmission and Distribution Company, L.L.C.

 

 

 

 

SU FERC, L.L.C.

 

 

 

 

SDTS FERC, L.L.C.

 

 

 

 

 

 

 

Additional Insured:

 

The Prudential Insurance Company of America, as Purchaser

 

 

 

 

The Bank of New York Mellon Trust Company, N. A., as Collateral Agent

 

 

 

 

The Secured Parties

 

 

 

 

 

Workers’ Compensation and Employer’s Liability Insurance:

 

 

 

 

 

 

 

Cover:

 

In the event the Company has employees, the Company will maintain workers’
compensation insurance as required by applicable state laws and employer’s
liability insurance insuring the Company for liability arising out of injury to
or death of employees.

 

 

 

 

 

 

 

Sum Insured:

 

$1,000,000 each accident.

 

 

 

 

 

 

 

Insured:

 

Sharyland Utilities, L.P

 

 

 

 

Sharyland Distribution & Transmission Services, L.L.C.

 

 

 

 

Transmission and Distribution Company, L.L.C.

 

 

 

 

SU FERC, L.L.C.

 

 

 

 

SDTS FERC, L.L.C.

 

 

 

 

 

Excess or Umbrella Insurance:

 

 

 

 

 

 

 

Cover:

 

Insurance covering claims in excess of the underlying insurance described in the
foregoing.

 

 

 

 

 

 

 

Sum Insured:

 

$25,000,000 each occurrence and in the aggregate

 

 

 

 

 

 

 

Deductible:

 

$1,000,000 any one occurrence not covered by underlying insurance.

 

 

 

 

 

 

 

Insured:

 

Sharyland Utilities, L.P

 

 

 

 

Sharyland Distribution & Transmission Services, L.L.C.

 

 

 

 

Transmission and Distribution Company, L.L.C.

 

 

 

 

SU FERC, L.L.C.

 

 

 

 

SDTS FERC, L.L.C.

 

 

 

 

 

 

 

Additional Insured:

 

The Prudential Insurance Company of America, as Purchaser

 

 

 

 

The Bank of New York Mellon Trust Company, N. A., as Collateral Agent

 

 

 

 

The Secured Parties

 

 

 

 

 

 

 

Conditions:

 

Following form

 

 

 

Schedule 9.2-2

(To Annex A)

--------------------------------------------------------------------------------

 

 

B. Company Conditions and Requirements.

1. Loss Notification.  The Company shall promptly notify the Collateral Agent
and the Holders of any single loss or event likely to give rise to a claim
against an insurer for an amount in excess of $1,000,000 covered by any
insurance policies required by this Schedule 9.2.

2. Payment of Loss Proceeds.  The Collateral Agent, on behalf of the Secured
Parties, shall be named as the first loss payee in applicable insurance policies
(pursuant to a standard lender’s loss payable endorsement equivalent to a CP
1218.

3. Compliance With Policy Requirements.  The Company shall not violate or permit
to be violated any of the conditions, provisions or requirements of any
insurance policy required by this Schedule 9.2, and the Company shall perform,
satisfy and comply with, or cause to be performed, satisfied and complied with,
all conditions, provisions and requirements of all insurance policies.

4. Waiver of Subrogation.  The Company hereby waives any and every claim for
recovery from the Secured Parties for any and all loss or damage covered by any
of the insurance policies to be maintained under this Agreement to the extent
that such loss or damage is recovered under any such policy.  If the foregoing
waiver will preclude the assignment of any such claim to the extent of such
recovery, by subrogation (or otherwise), to an insurance company (or other
Person), the Company shall give written notice of the terms of such waiver to
each insurance company which has issued, or which may issue in the future, any
such policy of insurance (if such notice is required by the insurance policy)
and shall cause each such insurance policy to be properly endorsed by the
Company to, or to otherwise contain one or more provisions that, prevent the
invalidation of the insurance coverage provided thereby by reason of such
waiver.

5. Notices.  The Company will advise the Collateral Agent and the Holders in
writing promptly of (i) any material changes in the coverage or limits provided
under any policy required by Section 9.2 and this Schedule 9.2 and (ii) any
default in the payment of any premium and of any other act or omission on the
part of the Company which may invalidate or render unenforceable, in whole or in
part, any insurance being maintained by the Company pursuant to this Schedule
9.2.

C. Insurance Policy Conditions and Requirements.

1. Permitted Insurers.  The Company shall obtain the insurance required by this
Schedule 9.2 from responsible insurance companies authorized to do business in
Texas (if required by law or regulation) with an A.M. Best Insurance Reports
rating of A-, 9 or better.

2. Control of Loss.  If commercially feasible all policies of insurance required
to be maintained pursuant to this Schedule 9.2, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurer shall have full settlement authority on behalf of the other insurers.

3. Loss Survey.  All policies of insurance required to be maintained pursuant to
this Schedule 9.2, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

4. Policy Cancellation and Change.  All policies of insurance required to be
maintained pursuant to this Schedule 9.2 shall be endorsed so that if at any
time they are cancelled, or their coverage is reduced (by any party including
the insured) so as to affect the interests of the Collateral Agent and the
Holders and any other Secured Party, such cancellation or reduction shall not be
effective as to the Secured Parties for thirty (30) days, except for non-payment
of premium which shall be for ten (10) days, after receipt by the Purchaser of
written notice from such insurer of such cancellation or reduction.

5. Miscellaneous Policy Provisions.  All insurance policies providing
operational property damage, (i) shall name the Collateral Agent, on behalf of
the Secured Parties, as the first loss payee, (ii) shall include a Lender’s loss
payable clause in favor of the Collateral Agent, on behalf of the Secured
Parties.

6. Separation of Interests.  All policies (other than in respect to workers
compensation insurance) shall insure the interests of the Secured Parties
regardless of any breach or violation by the Company or any other party of
warranties, declarations or conditions contained in such policies, any action or
inaction of the Company or others, or any foreclosure relating to the Collateral
assets.

7. Waiver of Subrogation.  All policies of insurance required by this
Schedule 9.2 shall provide for waivers of subrogation in favor of the Secured
Parties and their respective officers and employees.

Schedule 9.2-3

(To Annex A)

--------------------------------------------------------------------------------

 

8. Liability Insurance Endorsements.  All policies of liability insurance
required to be maintained by the Company shall be endorsed as follows:

(i) To name the Secured Parties as additional insureds;

(ii) To provide a severability of interests and cross liability clause; and

(iii) That the insurance shall be primary and not excess to or contributing with
any insurance or self-insurance maintained by the Purchaser.

D. Acceptable Policy Terms and Conditions.  All policies of insurance required
to be maintained pursuant to this Schedule 9.2 shall contain terms and
conditions reasonably acceptable to the Required Holders or otherwise provided
for in the Financing Documents.

 

 

 

Schedule 9.2-4

(To Annex A)

--------------------------------------------------------------------------------

 

Schedule 10.1

Cap Rock Transaction

On December 17, 2009, Hunt Transmission Services, L.L.C. (“HTS”), HTS
Intermediate Corp. (“Intermediate”), HTS Acquisition Subsidiary, Inc., (“Sub”),
Continental Energy Systems LLC (“CES”), and Cap Rock Holding Corporation
(“Holding”) entered into a Plan of Merger providing for the merger of Sub with
and into Holding, with Holding to continue as the surviving entity.  As a result
of the merger, Holding would be wholly owned by HTS.  The total purchase price
was $221.5 million subject to closing adjustments.

Holding owned all the stock of Cap Rock Energy Corporation (“Cap Rock Energy”),
which owned all the ownership interests in New Corp Resources Electric
Cooperative (“New Corp”).  Cap Rock Energy owned electric distribution assets
located in West Texas, Central Texas and an area northeast of Dallas,
Texas.  Cap Rock Energy was subject to regulation by PUCT.  Cap Rock Energy’s
electric distribution assets were located within ERCOT and the Southwest Power
Pool.  New Corp owned electric transmission assets located in West Texas and was
subject to regulation by FERC.

The merger required approval of the PUCT, approval of FERC, prior consent of the
Federal Communications Commission for radio licenses held by Cap Rock Energy and
approval of the U.S. Department of Justice under the Hart-Scott-Rodino Antitrust
Improvements Acts of 1976, as amended.

As part of the regulatory approval process, HTS sought:  (i) PUCT approval of an
ownership structure, pursuant to the July 2008 PUCT order in Docket No. 35287,
in which the acquired electric distribution assets of Cap Rock Energy would be
transferred to and owned by the Company and leased to Sharyland; and (ii) FERC
approval of the transfer of the FERC-jurisdictional assets from New Corp to a
subsidiary of the Company that would lease those assets to Sharyland.  The Cap
Rock Transaction included the following:

1.Sub, an indirect wholly-owned subsidiary of Hunt Transmission Services,
L.L.C., merged into Cap Rock Holding , with Cap Rock Holding as the surviving
entity.

2.Cap Rock Energy merged into SDTS, with the result that SDTS became the owner
of Cap Rock Energy’s transmission and distribution facilities (“Acquired
System”).  SDTS leased the Acquired System to Sharyland pursuant to the System
Lease, as modified by the Lease Supplement.

3.New Owner acquired from New Corp the FERC Assets.

4.New Owner leased the FERC Assets to SU FERC, L.L.C. (“New Operator”), a
wholly-owned subsidiary of Sharyland, pursuant to the New Lease.

5.Employees of New Corp became employees of New Operator and employees of Cap
Rock Energy became employees of Sharyland.

 

 

 

Schedule 10.1

(To Annex A)

--------------------------------------------------------------------------------

 

SCHEDULE 10.20

BURDENSOME AGREEMENTS

None.

 

 

 

Schedule 10.20

(To Annex A)

--------------------------------------------------------------------------------

 

Exhibit 1

[Form of Note]

Sharyland Distribution & Transmission Services, L.L.C.

6.47% Senior Note Due September 30, 2030

 

No. [_____]

 

July 13, 2010

 

 

 

$[_______]

 

PPN[____________]

For Value Received, the undersigned, Sharyland Distribution & Transmission
Services, L.L.C. (herein called the “Company”), a limited liability company
formed and existing under the laws of the State of Texas, hereby promises to pay
to [____________](the “Payee”), or registered assigns, the principal sum of
[_____________________] Dollars (or so much thereof as shall not have been
prepaid) on September 30, 2030, with interest (computed on the basis of a
360-day year of twelve 30‑day months) (a) on the unpaid balance hereof at the
rate of 6.47% per annum from the date hereof, payable quarterly, on the 30th day
of June, September, December and March in each year, commencing with September
30, 2010, until the principal hereof shall have become due and payable, and (b)
to the extent permitted by law, on any overdue payment of interest and, during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Yield-Maintenance Amount, at a rate per annum from time
to time equal to the greater of (i) 8.47% per annum, and (ii) 2% over the rate
of interest publicly announced by The Bank of New York Mellon from time to time
in New York, New York as its “base” or “prime” rate, payable quarterly as
aforesaid (or, at the option of the registered Holder hereof, on demand).

Payments of principal of, interest on and any Yield-Maintenance Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase Bank National Association or
at such other place as the Company shall have designated by written notice to
the Holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Amended and Restated Note Purchase Agreement, dated as of July
13, 2010, (as from time to time amended, the “Note Purchase Agreement”), among
the Company and the Purchasers named therein, and is entitled to the benefits
thereof.  Each Holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.2 of the Note Purchase Agreement.  Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.

This Note amends, restates and replaces in full that certain Note, dated as of
the date hereof, from HTS Acquisition Subsidiary, Inc., to the Payee in the
original principal amount of $[_________] (the “Original Note”) and is issued in
substitution for, and not in payment of or in satisfaction of any amounts
outstanding to the Payee under such Original Note or the Note Purchase
Agreement.

This Note is secured by the Security Documents.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered Holder hereof or
such Holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
mandatory and optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount) and with the effect provided
in the Note Purchase Agreement.

 

 

 

Exhibit 1

(To Annex A)

--------------------------------------------------------------------------------

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the Holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

 

Sharyland Distribution & Transmission Services, L.L.C.

 

 

 

 

 

By

 

 

[Title]

 

 

 

(To Annex A)

--------------------------------------------------------------------------------

 

Exhibit 2

Subordinated Debt Terms

[See attached.]

 

 

 

Exhibit 2

(To Annex A)

--------------------------------------------------------------------------------

 

Exhibit 3

Form of Subsidiary Guaranty

[See attached.]

 

Exhibit 3

(To Annex A)